EX-10.15 15 a2201620zex-10_15.htm EX-10.15

ASSOCIATION CONTRACT

REGARDING THE EXPLORATION FOR AND THE EXPLOITATION OF
HYDROCARBONS IN THE AREA OF INTEREST NAMED

BOUJDOUR OFFSHORE

BETWEEN

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES

“ONHYM”

AND

KOSMOS ENERGY OFFSHORE MOROCCO HC

“KOSMOS”

Exhibit 10.15

TABLE OF CONTENTS

PREAMBLE

ARTICLE 1 - DEFINITIONS

ARTICLE 2 - EFFECTIVE DATE, TERM AND SCOPE
21 Effective Date and Term
2.2 Scope

ARTICLE 3 - PARTICIPATING INTEREST AND PAYING INTEREST
3.1 Participating Interest and Paying Interest
3.2 Ownership, Obligations and Liabilities
33 Bank Guarantee
34 Training

ARTICLE 4 - OPERATOR

Designation of Operator
Rights and Duties of Operator

Employees of Operator and Contractors

Information Supplied by Operator

Settlement of Claims and Lawsuits

Liability of Operator
Insurance Obtained by Operator

41
42
43
44
45
46
47
48
49
4.10

4.11

Commingling of Funds
Resignation of Operator
Removal of Operator

411 Appointment of Successor
ARTICLE 5 - MANAGEMENT COMMITTEE
Sl Establishment, Representation and Chairman of the Management Committee
5.2 Powers and Duties of Management Committee
53 Authority to Vote
54 Subcommittees
5.5 Location and Notice of Meetings
5.6 Contents of Meeting Notice
57 Operator’s Duties for Meetings
58 Voting Procedure
5.9 Record of Vot
5.10 Petroleum Agreement Provisions
SL Minutes
5.12 Voting by Notice
5.13, Effect of Vote
ARTICLE 6 - WORK PROGRAMMES AND BUDGETS
61 Exploration Works
6.2 Development and Exploitation Works
63 Production
64 Itemisation of Expenditures

Contract Awards
6.6 Authorisation for Expenditure (“AFE”) Procedure 40
6.7 Over expenditures of Work Programmes and Budgets 40
68 Amendments 41
69 Cost Sharing 41
ARTICLE 7 - SOLE RISK 41
D1 General Provisions 41
72 Procedure to Propose Sole Risk Projects 43
13 Responsibility for Sole Risk Projects 44
74 Consequences of Sole Risk Projects 45
75 Premium to Participate in Sole Risk Project 47
76 Order of Preference of Operations 49
LT Stand-By Costs 50
78 Special Considerations Regarding Deepening and Sidetrackin; 50
19 Miscellaneous 51
ARTICLE /EFAULT 52
81 Default and Notice 52
8.2 Management Committee Meetings and Data 52
8.3 Allocation of Defaulted Accounts 53
84 Remedies 54
85 Survival 56
8.6 No Right of Set Off 56
ARTICLE 9 - DISPOSITION OF PRODUCTION 57
91 Hydrocarbon Exploitation 57
92 Lifting of Crude Oil 57
9.3 Separate Agreement for Natural Gas 57
ARTICLE 10 - ABANDONMENT OF WELLS 57
10.1 Abandonment of Wells Drilled as Joint Operations 57
10.2 Abandonment of Sole Risk Projects 58
10.3 Abandonment of Joint Operations 58
ARTICLE 11 - RELINQUISHMENT, EXTENSIONS AND RENEWALS 59
11 Reduction in Area of Interest 59
112 Extension of the Term 59
ARTICLE 12 - TRANSFER OF INTEREST AND RIGHTS 60
Transfer 60

12.2 Right to Transfer 61
ARTICLE 13 - WITHDRAWAL FROM THE PETROLEUM AGREEMENT AND THE CONTRACT 61
413.1 Right of Withdrawal 61
13.2 Partial or Complete Withdrawal 61
13.3 Rights of a Withdrawing Part 62
13.4 Obligations and Liabilities of a Withdrawing Part 62
13.5 Emergency 63
Assignment 63

13.7 Approvals 64
13.8 Security 64
13.9 Withdrawal or Abandonment by all Parties 64
ARTICLE 14 - RELATIONSHIP OF PARTIES AND TAX. 65
14.1 Relationship of Parties 65
14.2 Tax 65
14.3 United States Tax Election 65
ARTICLE 15 - CONFIDENTIALITY, 66
15.1 Confidential Information 66
ARTICLE 16 - FORCE MAJEURE 66
ARTICLE 17 - NOTICES 67
ARTICLE 18 - APPLICABLE LAW AND ARBITRATION 68
18.1 Applicable Law 68
18.2 Arbitration 68
ARTICLE 19 - GENERAL PROVISIONS 68

icts of Interest 68

Announceme! 69
Assignees 69
Waiver 69
Severance of Invalid Provisions 69
Modifications 69
Headings 70
Singular and Plural 70
Gender 70
Counterpart Execution 70
Warranties as to no Payments, Gifts and Loans 70
Entirety 71

Exhibit A - Accounting Procedure
Exhibit B - Areas of Interest

ASSOCIATION CONTRACT

THIS ASSOCIATION CONTRACT (“Contract”) is made this day of 03 MAI 2006 by and between:

1.

The OFFICE NATIONAL DES HYDROCARURES ET DES MINES, a public Moroccan public entity
instituted by law n°33-01, promulgated by the dahir n° 1-03-203 on the date of 16 Ramadan 1424 (11 November 2003) and
implemented by decree n°2-04-372 on the date of 16 Kaada 1425 (29 December 2004), whose headquarters are at 5,
Avenue Moulay Hassan - BP 99, Rabat, Morocco, hereinafter referred to as “ONHYM”, represented by its General
Director, Amina BENKHADRA; and

KOSMOS ENERGY OFFSHORE MOROCCO HC, a Cayman Island company incorporated under the laws
of the Cayman Islands, whose registered office is at Appleby Corporate Services (Cayman) Limited, P.O. Box 1350GT,
Clifton House, Fort Street, George Town, Grand Cayman, Cayman Islands, hereinafter referred to as “KOSMOS”, herein
represented by its President and Director Mr. James MUSSELMAN.

KOSMOS and ONHYM will be hereinafter individually referred to as “Party” and collectively referred to as “the Parties”.

PREAMBLE
WITNESSETH:

WHEREAS, the law n° 21-90 enacted by the dahir n° 1-91-118 of 27 Ramadan 1412 (1 April, 1992) as modified and
supplemented by law n° 27-99 enacted by the dahir n° 1-99-340 of 9 Kaada 1420 (15 February 2000), hereinafter referred to as
the “Hydrocarbon Law”, regulates the exploration for and the exploitation of hydrocarbon deposits in Morocco, implemented by
the decree n° 2-93-786 of 18 Joumada I 1414 (3 November, 1993) as modified and supplemented by decree n° 2-99-210 of 9
Hija 1420 (16 March 2000) hereinafter referred to as the “Decree”, the Hydrocarbon Law and the Decree are hereinafter referred
to as the “Hydrocarbon Code”;

WHEREAS, Section 5 of the decree n° 2-04-372 of 16 Kaada 1425 (29 December 2004) implementing the law n° 33-01
instituting the OFFICE NATIONAL DES HYDROCARBURES ET DES MINES, “ONHYM”, which empowers ONHYM to
carry out on behalf of the State, the functions listed in Section 71 of the Hydrocarbon Law;

WHEREAS, by and under the terms and provisions of the Petroleum Agreement signed between ONHYM and KOSMOS
concerning the Area of Interest comprised of the Exploration Permits named Boujdour Offshore as described in Article 3.1.1
and Appendix II of the Petroleum Agreement, hereinafter called the “Petroleum Agreement”, the Parties will be granted an
exclusive right to conduct Petroleum Operations in the Area of Interest;

WHEREAS, ONHYM and KOSMOS desire to define their respective rights and obligations with respect to the operations
under this Contract;

WHEREAS, KOSMOS has agreed to pay on behalf of ONHYM its twenty-five percent (25 %) Participating Interest share of
costs as a carried interest on Exploration Works without reimbursement from ONHYM;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements and obligations set out below
and to be performed, the Parties agree as follows:

ARTICLE 1 - DEFINITIONS

As used in this Contract, the following words and terms shall have the meaning ascribed to them below:

Ll “Accounting Procedure” means the rules, provisions and conditions set forth and contained in Exhibit A to this
Contract;

1.2 “Advance” means each payment of cash required to be made pursuant to a Cash Call;

1.3 “AFE” means an authorisation for expenditure pursuant to Article 6.6;

14 “Affiliate” shall have the same meaning ascribed in the Petroleum Agreement;

1.5 “Agreed Interest Rate” means interest compounded on a monthly basis, at the rate per annum equal to the one
(1) calendar month term, London Interbank Offered Rate (LIBOR rate) for U.S. dollar deposits, as published by the
Financial Times of London, or if not published, then, as quoted by Citibank NA London, plus five (5) percentage points,
applicable on the first Business Day prior to the due date of payment and thereafter on the first Business Day of each
succeeding one (1) calendar month term. If the aforesaid rate is contrary to any applicable usury law, the rate of interest
to be charged shall be the maximum rate permitted by such applicable law;

1.6 “Appraisal Well” means any well whose purpose at the time of commencement of drilling such well is the
determination of the extent or the volume of Hydrocarbon reserves contained in an existing Discovery;

1.7 “Appraisal Programme” means a work programme following a Discovery of Hydrocarbons in the Area of Interest,
to determine the extent or the volume of Hydrocarbon reserves therein. Such work programme may consist of works
relating to the Minimum Exploration Work Programme;

1.8 “Area of Interest” means the area referred to as “Boujdour Offshore” and described in Appendix II attached to the
Petroleum Agreement, as may be amended from time to time;

1.9 “Barrel” means a quantity consisting of one hundred fifty-nine thousandths of cubic meters (0.159 m3), corrected to
a temperature of fifteen (15) degrees Celsius under the absolute pressure of 0.101325 MPa (one hundred and one
thousand, three hundred and twenty-five millionths of Megapascal);

1.10 “Business Day” means a day on which the banks in Rabat, Morocco and Houston, Texas, USA are customarily open
for business;

1.11 “Calendar Quarter” means a period of three (3) months commencing with January | and ending on the following
March 31, a period of three (3) months commencing with April | and ending on the following June 30, a period of three
(3) months commencing with July 1 and ending on the following September 30, or a period of three (3) months
commencing with October | and ending on the following December 31 according to the Gregorian Calendar;

1.12 “Calendar Year” means a period of twelve (12) months commencing with January | and ending on the following
December 31 according to the Gregorian Calendar;

1.13 “Cash Call” means any request for payment of funds, including any bank interest as provided in this Contract, under
the Accounting Procedure made by the Operator to the Paying Interest Parties as set out in Articles 3.1.2 and 3.1.3 in
connection with the Joint Operations or, where the context so requires, to the Sole Risk Party in connection with any Sole
Risk Project;

1.14 “Cash Premium” means the payment made pursuant to Article 7.5.2 by a Non-Sole Risk Party to reinstate its rights to
participate in a Sole Risk Project;

1.15 “Commercial Discovery” means, in accordance with section 28 of the Hydrocarbon Law, a Discovery of

Hydrocarbons which is determined by the Management Committee to be sufficient for the Parties to apply for an
Exploitation Concession;

“Completion” means an operation intended to complete a well as a producer of Hydrocarbons in one or more Zones,
including, but not limited to, the setting of production casing, perforating, tubing installation, stimulating the well and
production Testing conducted in such operation. “Complete” and other derivatives shall be construed accordingly;

“Day” means a calendar day unless otherwise specifically provided;

“Deepening” means an operation whereby a well is drilled to an target Zone below the deepest Zone in which the
well was previously drilled, or below the deepest Zone proposed in the associated AFE, whichever is the deeper.
“Deepen” and other derivatives shall be construed accordingly;

“Defaulting Party” shall have the meaning ascribed in Article 8.1;

“Development Plan” means a plan for the development and production of Hydrocarbons from an Exploitation Area
covering all or a portion of the Area of Interest;

“Development and Exploitation Works” shall have the same meaning set out in Appendix I of the Petroleum
Agreement;

“Development Well” means any well drilled for the production of Hydrocarbons or the injection of Hydrocarbons or
other fluids pursuant to a Development Plan;

“Discovery” means the proving by drilling of an Exploration Well of an accumulation of Hydrocarbons whose
existence until that moment was unknown;

“Effective Date” means the date this Contract comes into effect as stated in Article 2;

“Entitlement” means a quantity of Hydrocarbons of which a Party has the right and obligation to take delivery
pursuant to the Petroleum Agreement, or if

applicable, a Lifting Agreement and the terms of this Contract, after adjustments for overlifts and underlifts;

1.26

1.34

1.35

“Exploitation Area” means that part of the Area of Interest which is delineated in a Development Plan approved
pursuant to this Contract as a Joint Operation or as a Sole Risk Project;

“Exploitation Concession” means any Exploitation Concession, which derives from the Exploration Permits granted
to KOSMOS and ONHYM, pursuant to the Hydrocarbon Code and the Petroleum Agreement;

“Exploration Period” means, the Initial Period, the First Extension Period and the Second Extension Period;

“Exploration Permits” means the Exploration Permits granted to KOSMOS and ONHYM pursuant to the
Hydrocarbon Code and the Petroleum Agreement in the Area of Interest;

“Exploration Well” means any well drilled during the course of Exploration Work, excluding any Appraisal Well, or
any well drilled for the purpose of determining the stratigraphy of an area;

“Exploration Works” shall have the same meaning set out in Article 4 of the Petroleum Agreement;
“Extension Periods” shall have the same meaning set out in Article 4 of the Petroleum Agreement;

“G & G Data” means only geological, geophysical and geochemical data and other similar information that is not
obtained through a wellbore;

“Gross Negligence” means any act or failure to act (whether sole, joint or concurrent) by any person or entity which
was intended to cause, or which was in reckless disregard of or wanton indifference to harmful consequences such person
or entity knew, or should have known, such act or failure would have on the safety or property of another person or
entity, but shall not include any error of judgement or mistake made by such person or entity in the exercise in good faith
of any function, authority or discretion conferred on the Party employing such under this Contract;

“Hydrocarbons” shall have the same meaning set out for such term in the Petroleum Agreement;
1.36

“Joint Account” means the accounts maintained by Operator in accordance with the provisions of this Contract and
with the Accounting Procedure for Joint Operations;

1.37 “Joint Operations” means except as provided for in Article 7 hereof, all Exploration Works, Development and
Exploitation Works and any related activities referred to in Article 2.2 on or from the Area of Interest approved, or
deemed to be approved, as the case may be, by the Management Committee and conducted by the Operator, pursuant to
the provisions of this Contract and/or the Petroleum Agreement;

1.38 “Joint Property” means, at any point in time, all wells, facilities, equipment, materials, information, funds and
property held for the Joint Account;

1.39 “Lifting Agreement” shall have the same meaning ascribed in Article 5.6.1 of the Petroleum Agreement;

1.40 “Management Committee” means the committee constituted in accordance with Article 5;

141 “Market Price” has the meaning ascribed thereto in Article 6 of the Petroleum Agreement;

1.42 “Minimum Exploration Work Programme” shall have the meaning for such term set forth in the Petroleum
Agreement;

1.43 “Minimum Expenditure Obligations” shall have the meaning for such term set forth in the Petroleum Agreement;

1.44 “Non-Operator” means the Party or Parties to this Contract other than Operator;

1.45 “Non-Sole Risk Party” means a Party who elects not to participate in a Sole Risk Project;

1.46 “Operator” means a Party to this Contract designated as such in accordance with Article 4 of this Contract;

1.47 “Participating Interest” means the interests of the Parties set forth in Article 3.1.1 of this Contract;

1.48 “Paying Interest” means in respect of the Exploration Permits and the Exploitation Concession, the interests of the
Parties set forth in Article 3.1.2 and Article 3.1.3 of this Contract;

1.49 “Party” means any of the entities named in the first paragraph to this Contract and any respective assignees in
accordance with the provisions of this Contract;

1.50 “Petroleum Agreement” means the document signed by the Parties in order to specify the rights and obligations of
the Parties resulting from the Exploration Permits and any Exploitation Concession which may derive therefrom;

1.51 “Petroleum Operations” means Exploration Works and/or Development and Exploitation Works and operations
related thereto;

1.52 “Petroleum Operations Costs” means all expenditures made in carrying out Petroleum Operations hereunder,
determined in accordance herewith and with the Accounting Procedure;

1.53 "Plugging Back" means a single operation whereby a deeper Zone is abandoned in order to attempt a Completion in a
shallower Zone. "Plug Back" and other derivatives shall be construed accordingly;

1.54 “Recompletion” means an operation whereby a Completion in one Zone is abandoned in order to attempt a
Completion in a different Zone within the existing wellbore. “Recomplete” and other derivatives shall be construed
accordingly;

1.55 “Reworking” means an operation conducted in the wellbore of a well after it is Completed to secure, restore, or
improve production in a Zone which is currently open to production in the wellbore. Such operations include, but are not
limited to, well stimulation operations, sand control operations and installation of artificial lift equipment, but exclude
any routine repair or maintenance work, or drilling, Sidetracking, Deepening, Completing, Recompleting, or Plugging
Back of a well. “Rework” and other derivatives shall be construed accordingly;

1.56 “Senior Supervisory Personnel” means any supervisory employee of a Party or one of its Affiliates who functions as

such Party’s designated manager or supervisor who is responsible for or in charge of onsite drilling, construction or
production and related operations or any other field operations, and any employee of such Party or one of its Affiliates
who functions at a management level equivalent to or superior to such manager or supervisor, or any officer or director
of such Party or one of its Affiliates;

1.57 “Sidetracking” means the directional control and intentional deviation of a well from vertical so as to change the
bottom hole location unless done to straighten the hole or to drill around junk in the hole or to overcome other
mechanical difficulties. “Sidetrack” and other derivatives shall be construed accordingly;

1.58 “Sole Risk Party” means a Party who elects to participate in a Sole Risk Project;

1.59 “Sole Risk Project” means operations conducted under the provisions of Article 7 by less than all the Parties and
“Sole Risk Drilling”, “Sole Risk Well” and “Sole Risk Development” shall be construed accordingly;

1.60 “State” means the Kingdom of Morocco;

1.61 “Testing” means an operation intended to evaluate the capacity of a Zone to produce Hydrocarbons. “Test” and other
derivatives shall be construed accordingly;

1.62 “Work Programme and Budget” means a work programme for Joint Operations and budget therefor as described and
approved in accordance with Article 6;

1.63 “Zone” means a stratum of earth containing or thought to contain a common accumulation of Hydrocarbons

separately producible from any other common accumulation of Hydrocarbons.

Any other capitalised terms used in this Contract which are not otherwise defined herein, shall have the meanings attributed thereto
in the Petroleum Agreement, the Hydrocarbon Code and the applicable regulations.

ARTICLE 2 - EFFECTIVE DATE, TERM AND SCOPE

2.1

2.2

Effective Date and Term
This Contract shall be effective simultaneously with the Petroleum Agreement, notwithstanding the date of execution
hereof and shall, subject always to the Parties’ continuing obligations under Article 3, continue in effect until the
Petroleum Agreement terminates or until Joint Operations have been completed, and final settlement has been made
among the Parties.
For the avoidance of doubt, portions of this Contract as described in (a), (b) and (c) below shall remain in effect until:

(a) all wells have been properly abandoned in accordance with Article 10;

(b) all obligations, claims, arbitration and lawsuits have been settled or otherwise disposed of in
accordance with Article 4.5 and Article 18; and

(c) The time relating to the protection of confidential information has expired in accordance with
Article 15.
Scope
2.2.1 The purpose of this Contract is to establish the respective rights and obligations of the Parties with regard

to operations under the Petroleum Agreement, including without limitation:

a) the joint exploration, appraisal, development, production of Hydrocarbons from the Area of Interest;
b) the abandonment of Joint Operations;
c) the field processing, the transportation and the storage of Hydrocarbons produced under the Petroleum

Agreement up to the point at which the Parties, separately, will lift, take, market or otherwise dispose of
their respective Entitlements;
d) the sharing of costs in connection with such activities; as well as
e) all appropriate activities for any of the foregoing.

In the absence of any requirement under the Petroleum Agreement, this Contract shall not extend to any joint
financing arrangement or any joint marketing or joint sales of Hydrocarbons.

ARTICLE 3 - PARTICIPATING INTEREST AND PAYING INTEREST

3.1

3.2

Participating Interest and Paying Interest

3.1.1 The Participating Interests of the Parties as of the Effective Date are:
ONHYM 25.00%
KOSMOS 75.00%
3.1.2 For all Joint Operations comprising Exploration Works, the Paying Interests of the Parties as of the

Effective Date are:

ONHYM zero%
KOSMOS 100.00%
3.1.3 In accordance with the provisions of Article 5.5 of the Petroleum Agreement, for all Joint Operations

comprising Development and Exploitation Works (including the preparation costs of a Development Plan), the
Paying Interests of the Parties as of the Effective Date are:

ONHYM 25.00%
KOSMOS 75.00%
3.1.4 In the event a Party transfers all or part of its Participating Interest pursuant to the provisions of this

Contract and the Petroleum Agreement, the Participating Interest and Paying Interest of the Parties concerned
shall be adjusted accordingly. The obligations of KOSMOS hereunder shall be binding prorata upon all
assignees of KOSMOS.

Ownership, Obligations and Liabilities

3.2.1 Unless otherwise provided in this Contract, all rights and interests in and under the Petroleum Agreement,
all Joint Property and any Hydrocarbons produced from the Area of Interest shall, subject to the terms of the
Petroleum Agreement, be owned by the Parties in accordance with their respective Participating Interests.

3.2.2 Unless otherwise provided in this Contract, as provided in the Petroleum Agreement, the obligations of
the Parties under the Petroleum Agreement and all liabilities and expenses incurred by Operator in connection
with Joint Operations shall be charged to the Joint Account and all credits to the Joint Account shall be shared
by the Parties, as among themselves, in accordance with their respective Paying Interests.

3.2.3 KOSMOS and its eventual assignees each agree in the proportions that each of their Participating
Interests bear to the total of the Participating

Interests of ONHYM, to be liable for and to pay to the Operator the twenty-five per cent (25 %) Participating
Interest share of the costs of Exploration Works on behalf of ONHYM, including ONHYM’s Participating
Interest share of the costs of the funding of any Bank Guarantee.

3.2.4 Each Party shall pay when due, in accordance with the Accounting Procedure, its Paying Interest share of
Joint Account expenses, including cash advances and interest, accrued pursuant to this Contract. The Accounting
Procedure shall govern the accrual and satisfaction of the respective obligations, liabilities and credits among the
Parties. A Party’s payment of any charge under this Contract shall be without prejudice to its right to contest any
charges later.

3.2.5 Revenues derived from the Hydrocarbons produced during the Testing prior to the application for the
3.3

3.4

relevant Exploitation Concession shall be shared in accordance with Article 4.3 of the Petroleum Agreement.
Nevertheless, prior to sharing any revenues with ONHYM pursuant to Article 4.3 of the Petroleum Agreement,
such revenues shall be allocated among KOSMOS and its eventual assignees in accordance with its Paying
Interests as set out in Article 3.1.2 and after the application for the relevant Exploitation Concession, shall be
allocated to the Parties in accordance with their Paying Interests as set out in Article 3.1.3.

Bank Guarantee

KOSMOS shall provide ONHYM with a bank Guarantee as provided in Article 4.2.7 of the Petroleum Agreement. The
form and the detailed terms of the bank Guarantee constitute the matter of Attachment | attached to this Contract.

Training

3.4.1

3.4.2

KOSMOS agrees to provide assistance to ONHYM for the basic and periodic training of ONHYM
personnel as provided in Article 9 of the Petroleum Agreement.

In accordance with Article 9 of the Petroleum Agreement, KOSMOS shall contribute to the training of
ONHYWM’S staff and technicians an amount of one hundred fifty thousand US dollars (US $150,000) for each
twelve (12) month period during the term of validity of the Exploration Permits and of the term of validity of the
first Exploitation Concession deriving from the Exploration Permits. KOSMOS shall contribute a further thirty
thousand US dollars (US $30,000) for each twelve (12) month period for each additional Exploitation
Concession up to a

3.4.3

3.4.4

3.4.5

maximum aggregate amount of two hundred and fifty thousand US dollars (US $250,000).

Training expenses incurred (travel, living expenses, registration, insurance, etc.) shall be considered costs
of exploration and exploitation, as the case may be, on the Area of Interest for the purposes of section 47 of the
Hydrocarbon Law.

Operator agrees to cooperate closely with the personnel of ONHYM and to entrust to such personnel
duties involving responsibility for which they are trained and to employ preferably personnel of Moroccan
nationality whose level of competence is equivalent to that of personnel of non-Moroccan nationality employed
by the Operator or its Affiliates for the conduct of the Joint Operations. Subject to Operator's approval, any
ONHYM personnel seconded to the Operator shall work at the sole direction and under the rules applied to the
other employees of the Operator. ONHYM shall remove any secondee to the Operator immediately if the
Operator requests such removal and shows cause for such request. ONHYM employees remain employees of
ONHYM throughout the period of secondment and return to ONHYM at the end of that period.

ONHYM shall provide the Operator, when requested, with any reasonable assistance in carrying out
Joint Operations, and provide the Operator with copies of all technical data available on the Area of Interest, as
well as any assistance to facilitate contacts with the Moroccan administration and authorities.

ARTICLE 4 - OPERATOR,

4.1

4.2

Designation of Operator

KOSMOS is hereby designated as Operator, and agrees to act as an independent contractor in accordance with the terms
and conditions of the Petroleum Agreement and this Contract, which terms and conditions shall also apply to any
successor Operator.

4.2.1

4.2.2

Rights and Duties of Operator

Subject to the terms and conditions of this Contract, Operator shall have all of the rights, functions and
duties of Operator under the Petroleum Agreement and shall have exclusive charge to conduct all Joint
Operations. The Operator may employ independent contractors and/or agents in such Joint Operations.

In the conduct of Joint Operations Operator shall:

(a) Perform Joint Operations in accordance with the provisions of the Petroleum Agreement, this
(b)

(g)

(hy

@)

Contract, the instructions of the Management Committee which are not in conflict with this Contract
and all applicable laws and regulations;

Conduct all Joint Operations in a diligent, safe and efficient manner in accordance with good
and prudent oil field practices and conservation principles generally followed by the international
petroleum industry under similar circumstances;

Subject to Article 4.6 and the Accounting Procedure, neither gain a profit nor suffer a loss as a
result of being the Operator in its conduct of Joint Operations;

Perform the duties for the Management Committee set out in Article 5, and prepare, after
consulting with the Non Operators and submit to the Management Committee the Work Programme
and Budgets and corresponding AFEs as provided in Article 6;

Acquire all permits, consents, approvals, surface or other rights that may be required for or in
connection with the conduct of Joint Operations;

Allow the representatives of any of the Parties to have at all reasonable times and at their own
risk and expense reasonable access to the Joint Operations with the right to observe all such Joint
Operations and to inspect all Joint Property and to conduct financial audit provided in the
Accounting Procedure;

Maintain the Petroleum Agreement in full force and effect. The Operator shall promptly pay
and discharge all liabilities and expenses incurred in connection with Joint Operations and do what it
possibly can to keep and maintain the Joint Property free from all liens, charges and encumbrances
arising out of Joint Operations;

Pay to the State or ONHYM from the Joint Account, within the periods and in the manner
prescribed by the Petroleum Agreement and all applicable laws and regulations, all annual royalties,
bonuses, periodic payments, taxes, fees and other payments pertaining to Joint Operations, but
excluding any taxes measured by the incomes of the Parties;

Carry out the obligations of Operator pursuant to the Petroleum Agreement, including, but
not limited to, preparing and furnishing such reports, records and information as may be required
pursuant to the Petroleum Agreement;

@)

(ky

0)

Subject to the overall supervision and control of the Management Committee, have the
exclusive right and obligation to represent the Parties in all dealings with the State and ONHYM with
respect to matters arising under the Petroleum Agreement and Joint Operations. Operator shall notify
the other Parties as soon as possible of such meetings. Non-Operators shall have the right to attend such
meetings but only in the capacity of observers. Nothing contained in this Contract shall restrict any
Party from holding discussions with the State and ONHYM with respect to any issue pertaining to its
particular business interests arising under the Petroleum Agreement or this Contract, but in such event,
such Party shall promptly advise the Parties, if possible, before and in any event promptly after such
discussions, provided that such Party shall not be required to divulge to the Parties any matters
discussed to the extent the same involve proprietary information on matters not affecting all the Parties;

Take all necessary and proper measures for the protection of life, health, the environment and
property in the case of an emergency; provided, however, that Operator shall immediately notify the
Parties of the details of such emergency and measures;

Include, to the extent practical, in its contracts with independent contractors and to the extent
lawful, provisions which:

i) ensure such contractors can only enforce their contracts against Operator;
ii) permit Operator, on behalf of itself and Non-Operators, to enforce contractual

indemnities against, and recover losses and damages suffered by them (insofar as recovered
under their contracts) from such contractors;

iii) require such contractors to take insurance required by Article 4.7.6; and
iv) unless the Management Committee agrees otherwise, provide that any contract can
be assumed and enforced by a successor Operator upon reasonable notice;

and

(m) Set up and keep up-to-date accounting records of all the Joint Operations, pursuant to the
provisions set forth in the Accounting Procedure attached to this Contract.

43

44

Employees of Operator and Contractors

All persons carrying out operations conducted by Operator under this Contract will be either employees or independent
contractors of Operator. Subject to the Petroleum Agreement and this Contract, Operator shall determine the number of
employees or independent contractors, the selection of such employees or independent contractors, the hours of work and
the compensation to be paid all such employees or independent contractors in connection with Joint Operations. Operator
shall employ only such employees, agents and contractors as are reasonably necessary to conduct Joint Operations

Information Supplied by Operator

44.1 Operator shall provide Non-Operators the following data and reports as they are currently produced or
compiled from the Joint Operations:

(a) Copies of all well logs or surveys;

(b) Daily drilling progress reports;

(c) Copies of all drill stem tests and core analysis reports;

(d) Copies of the plugging reports;

(e) Copies of the final geological and geophysical maps and reports submitted to any State

agency having jurisdiction;

(f) Engineering studies, including reservoir studies and reserve estimates undertaken for the
benefit of and charged to the Joint Account;

(g) Development schedules and quarterly progress reports on development projects approved by
the Management Committee;

(h) Field and well status reports;

(i) Copies of all reports relating to Joint Operations furnished by Operator to the State or
ONHYM, except magnetic tapes which shall be stored by Operator and made available for inspection
and/or copying at the sole expense of the Non-Operator requesting same. It is understood that the State
or ONHYM will not be subject to the foregoing restriction concerning magnetic tapes;

Gg) Access to core samples;

(k) Copies of all reports relating to the Petroleum Agreement furnished by Operator to the State
or ONHYM;

(ld Other reports, data and interpretation thereof as frequently as is justified by the activities or

as instructed by the Management Committee; and

(m) Subject to Article 15, such additional information for Non-Operators as they or any of them
may request, provided that the requesting Party or Parties pay the costs of preparation of such
information and that the preparation of such information will not unduly burden Operator's
administrative and technical personnel. Only Non-Operators who pay such costs shall receive such
additional information.

4.4.2

4.5

4.5.1

Operator shall give Non-Operators access at all reasonable times to all other data and samples acquired in
the conduct of Joint Operations. Any Non-Operator may make copies of such other data at its sole expense.

Settlement of Claims and Lawsuits

Operator shall promptly notify the Parties of any and all material claims or suits and such other claims
and suits as the Management Committee may direct which arise out of Joint Operations or relate in any way to
Joint Operations. Operator shall represent the Parties and defend or oppose any claim or suit. Operator may in its
sole discretion compromise or settle any such claim or suit or any related series of claims or suits for an amount
not to exceed the equivalent of one hundred thousand U.S. dollars (U.S. $100,000) exclusive of reasonable legal
fees. Operator shall obtain the approval and direction of the Management Committee on amounts more than the
above stated amount. Each Non-Operator shall have the right to be represented by its own counsel at its own
expense in the settlement, compromise or defence of such claims or suits.

Any Non-Operator shall promptly notify the other Parties of any claim made against such Non-Operator
by a third party relating to or which may affect the Joint Operations, and insofar as such claim relates to or
affects the Joint Operations such Non-Operator shall defend or settle the same in accordance with any directions
given by the Management Committee and such costs, expenses and damages as are payable pursuant to such
defence or settlement shall be for the Joint Account.

Notwithstanding Article 4.5.1 and Article 4.5.2 each Party shall have the right to participate in any such
suit, prosecution, defence or settlement conducted in accordance with Article 4.5.1 and Article 4.5.2 at its sole
cost and expense; provided always that no Party may settle its Participating Interest share of any claim without
first satisfying the Management Committee that it can do so without prejudicing the interests of the Joint
Operations.

4.6

4.6.1

4.6.2

4.6.3

4.6.4

4.6.5

Liability of Operator

Except as set out in this Article 4.6, neither the Party designated as Operator nor any other Indemnitee (as
defined below) shall bear (except as a Party to the extent of its Participating Interest share) any damage, loss, cost,
expense or liability resulting from performing (or failing to perform) the duties and functions of the Operator, and
the Indemnitees are hereby released from liability to Non-Operators for any and all damages, losses, costs,
expenses and liabilities arising out of, incident to or resulting from such performance or failure to perform, even
though caused in whole or in part by a pre-existing defect, the negligence (whether sole, joint, or concurrent), gross
negligence, strict liability or other legal fault of Operator (or any such Indemnitee).

Except as set out in this Article 4.6, the Parties shall, in proportion to their Participating Interests, defend and
indemnify Operator and its Affiliates, and the officers and directors of both (collectively, the “Indemnitees”) from
any and all damages, losses, costs, expenses (including reasonable legal costs, expenses and attorneys’ fees) and
liabilities incident to claims, demands or causes of action brought by or on behalf of any person or to or result from
Joint Operations, even though caused in whole or in part by a pre-existing defect, the negligence (whether sole,
joint or concurrent), gross negligence, strict liability or other legal fault of Operator (or any such Indemnitee).

Nothing herein shall be construed to (a) limit Operator’s right to assert claims under insurance acquired
pursuant to Article 4.7 hereof, or (b) relieve the Operator from its Participating Interest share of any damage, loss,
cost, expense or liability arising out of, incident to, linked to or resulting from Joint Operations.

Notwithstanding Articles 4.6.1 and 4.6.2, if any Senior Supervisory Personnel of Operator or its Affiliates
engage in Gross Negligence that proximately causes the Parties to incur damage, loss, cost, expense or liability for
claims, demands or causes of action referred to in Articles 4.6.1 or 4.6.2, then, in addition to its Participating
Interest share, Operator shall bear only the actual damage, loss, cost, expense and liability to repair, replace and/or
remove Joint Property so damaged or lost, if any.

Notwithstanding the foregoing, under no circumstances shall any Indemnitee (except as a Party to the extent
of its Participating Interest)

bear any cost, expense or liability for environmental, consequential, punitive or any other similar indirect damages
s, including but not limited to those arising from business interruption, reservoir or formation damage,
inability to produce hydrocarbons, loss of profits, pollution control and environmental amelioration or
rehabilitation.

47

Insurance Obtained by Operator

48

47.1 Operator shall procure and maintain or cause to be procured and maintained for the Joint Account all
insurance in the types and amounts required by the Petroleum Agreement and applicable laws, rules and
regulations.

4.7.2 Operator shall obtain such further insurance, at competitive rates, as the Management Committee may from
time to time require.

4.73 Any Party which did not vote in favour of insurance to be procured under Article 4.7.2 may elect not to
participate in such insurance provided such Party:

(a) gives prompt written notice to that effect to Operator;

(b) does nothing which may interfere with Operator’s negotiations for the procurement of such
insurance for the other Parties; and

(c) obtains and maintains such insurance (in respect of which an annual certificate of adequate
coverage from a reputable insurance broker shall be sufficient evidence) or other evidence of financial
responsibility which fully covers its Participating Interest share of the risks that would be covered by the
insurance procured under Article 4.7.2, and which the Management Committee may determine to be
acceptable. No such determination of acceptability shall in any way absolve a non-participating Party
from its obligation to meet each Cash Call including any Cash Call in respect of damages and losses
and/or the costs of remedying the same in accordance with the terms of this Contract. If such Party
obtains other insurance, such insurance shall contain a waiver of subrogation in favour of all other Parties,
the Operator and their insurers but only in respect of their interests under this Contract.

474 The cost of insurance in which all Parties are participating shall be for the Joint Account and the cost of
insurance in which less than all Parties are participating shall be charged to the Parties participating in proportion
to their respective Paying Interests.

4.75 Operator shall, in respect of all insurance obtained pursuant to this Article 4.7:

(a) promptly inform the participating Parties when such insurance is obtained and supply them with
evidence of such insurance when the same is issued;

(b) arrange for the participating Parties, according to their respective Paying Interest, to be named as
co-insureds on the relevant policies with waivers of subrogation in favour of all Parties; and

(c) duly file all claims and take a I necessary and proper steps to collect any proceeds and credit
any proceeds to the participating Parties in proportion to their respective Paying Interests.

4.7.6 Operator shall use all reasonable efforts to require all contractors performing work in respect of Joint
Operations to obtain and maintain any and all insurance in the types and amounts required by any applicable laws,
tules and regulations or any decision of the Management Committee and shall use its reasonable efforts to require
all such contractors to name the Parties as additional insureds on contractor’s insurance policies or to obtain from
their insurers waivers of all rights or recourse against U. Non-Operators and their insurers.

47.7 The preceding provisions in no way infringe upon the rights of each of the Parties to contract independently

any individual insurance policies with regard to their interest in the Petroleum Agreement and in this Contract
provided that said insurance does not infringe upon the insurance contracted by the Operator in conformity with
the provisions of Articles 4.7.1 to 4.7.6 of this Contract. The cost of such insurance policies shall be borne only by
the Party, which has subscribed them individually.

Commingling of Funds

Operator may commingle with its own funds the monies which it receives from or for the Joint Account pursuant to this
Agreement. Notwithstanding that monies of a Non-Operator have been commingled with Operator’s funds, the Operator
shall account to the Non-Operators for the monies of a Non-Operator advanced or paid to Operator, whether for the conduct
of Joint Operations or as proceeds from the sale of production under this Contract. Such monies shall be applied only to
their intended use and shall in no way be deemed to be funds belonging to Operator. Notwithstanding the foregoing, any
Party shall have the right to require Operator to segregate from Operator’s own funds the monies

4.9

4.10

which Operator receives from the Parties in connection with operations on each Exploitation Concession.
Resignation of Operator
Subject to Article 4.11, Operator may resign as Operator at any time by so notifying the other Parties at least one hundred
eight (180) Days prior to the effective data of such resignation, or such shorter period as may be determined by the
management Committee.
Removal of Operator

4.10.1 Subject to Article 4.11, Operator shall be removed upon receipt of notice from any Non-Operator if:

(a) An order is made by a court or an effective resolution is passed for the dissolution, liquidation,
winding up or reorganisation of Operator;

(b) Operator dissolves, liquidates or terminates its corporate existence;

(c) Operator becomes insolvent, bankrupt, makes an assignment for the benefit of creditors or files
for relief under any applicable bankruptcy laws;

(d) A receiver is appointed for a substantial part of Operator’s assets; or

(e) Operator is adjudged guilty of Gross Negligence in the performance of its duties under the
Petroleum Agreement by a non-appealable decision of a court of competent jurisdiction.

4.10.2 Subject to Article 4.11, Operator may be removed by the decision of the Non-Operators if Operator has
committed a material breach of its duties as Operator under this Contract, which Operator has failed to commence
to rectify within thirty (30) Days of receipt of a notice from Non- Operators detailing the alleged breach. Any
decision of Non-Operators to give notice of breach to Operator or to remove Operator under this Article 4.10.2
shall be made by a unanimous vote of Non-Operators.

4.10.3 If Operator together with any Affiliate of Operator is or becomes the holder of a Participating Interest of less
It-an fifteen percent (15%), then Operator shall be required to promptly notify the other Parties. The Management
Committee shall then vote within thirty (30) Days of such

4.11

notification on whether or not a successor Operator should be named pursuant to Article 4.11.

4.10.4 If there is a direct or indirect change in control of Operator (other than a transfer of control to an Affiliate of
Operator), Operator shall be required to promptly notify the other Parties. The Management Committee shall then
vote within thirty (30) Days of such notification on whether or not a successor Operator should be named pursuant
to Article 4.11. For purposes of this Article, "control" means the ownership directly or indirectly of fifty percent
(50 %) or more of the shares or voting rights of Operator.

Appointment of Successor
When a change of Operator occurs pursuant to Article 4.9 or Article 4.10:

4.11.1 The Management Committee shall meet as soon as possible to appoint a successor Operator pursuant to the
voting procedure of Article 5.8. However, no Party may be appointed successor Operator against its will.

4.11.2 If Operator disputes commission of or failure to rectify a material breach alleged pursuant to Article 4.10.2
and proceedings are initiated pursuant to 18, no successor Operator may be appointed pending the conclusion or
abandonment of such proceedings, subject to the terms of Article 8.3 with respect to Operator’s breach of its
payment obligations.

4.11.3 If an Operator is removed, other than in the case of Article 4.10.3 or Article 4.10.4, neither Operator nor any
Affiliate of Operator shall have the right to vote for itself on the appointment of a successor Operator, nor be
4.114

4.11.5

4.11.6

considered as a candidate for the successor Operator.

A resigning or removed Operator shall be compensated out of the Joint Account for its expenses directly
related to its resignation or removal, except in the case of Article 4.10.1 (e) and 4.10.2.

The Management Committee shall arrange for the taking of an independent inventory of all Joint Property and
Hydrocarbons, and an audit of the books and records of the removed Operator. Such inventory and audit shall be
completed, if possible, no later than the effective date of the change of Operator. The liabilities and expenses of
such inventory and audit shall be charged to the Joint Account.

The resignation or removal of Operator and its replacement by the successor Operator shall not become
effective prior to receipt of any necessary State approvals. However, at and after the time of the resignation or
removal of the Operator, the Management Committee may decide that either (i) the Operator shall perform only as
directed by the

4.11.7

4.11.8

Management Committee or (ii) the successor Operator shall perform all duties and responsibilities of Operator
except to the extent the Petroleum Agreement requires the Operator interact with ONHYM.

Upon the effective date of the resignation or removal, the successor Operator shall succeed to all duties, rights
and authority prescribed for Operator. The former Operator shall transfer in a timely manner to the successor
Operator custody of all Joint Property, books of account, records and other documents held by Operator pertaining
to the Area of Interest and to Joint Operations. Upon delivery of the above-described property and data, the former
Operator shall be released and discharged from all obligations and liabilities as Operator accruing after such date
without prejudice to such obligations and liabilities which accrued prior to such date as Operator.

Ifa Party is removed from all duties as Operator, it shall immediately take all action necessary to resign as
Operator under the Petroleum Agreement. The outgoing Operator shall further use all reasonable endeavours to
transfer to the incoming Operator, effective as of the effective date of such transfer, its rights as the Operator under
all contracts relating to Joint Operations. Pending such transfer, the outgoing Operator shall hold its rights and
obligations under such contracts for the account and to the order of the incoming Operator.

ARTICLE 5 - MANAGEMENT COMMITTEE

5.1

Establishment, Representation and Chairman of the Management Committee

5.1.1 There is hereby established a Management Committee which shall exercise overall supervision and
control of all matters pertaining to the Joint Operations, composed of representatives of each Party holding
a Participating Interest.

5.1.2 The Management Committee shall consist of a maximum of two representatives appointed by each
of the Parties provided always that more than one of the Parties may appoint the same representative who
shall represent them separately. Each Party shall have only one voting respresentative. Each Party shall,
within thirty (30) Days after the date of execution of this Contract, give notice to all the other Parties of the
name of its representative(s), the representative who is designated as the voting representative, and of any
alternates. Such representative(s) may be replaced from time to time, by like notice. The one voting
representative of a Party or, in the absence of the voting representative,

5.2

his alternate, shall be deemed authorised to represent and bind such Party with respect to any matter
which is within the powers of the Management Committee.

5.1.3 The Management Committee chairman will be the Party representative of ONHYM. Any other
Party representative, if agreed unanimously by the Parties, may be Chairman.

Powers and Duties of Management Committee

The Management Committee shall have power and duty to authorise and supervise Joint Operations that are
necessary or desirable to fulfil the obligations under the Petroleum Agreement and explore and exploit the Area of
Interest in accordance with this Contract and in a manner appropriate under any circumstances, including, but not
limited to:

(i) the consideration and determination of all matters relating to general policies,
procedures and methods of operation hereunder;

(ii) subject to Article 18 of the Petroleum Agreement, the approval of Petroleum
Agreement or Joint Operations;

(iii) the consideration, revision and approval or nonapproval of all proposed Work
Programmes and Budgets prepared and submitted to it under this Contract and the Petroleum
Agreement;

(iv) the determination of the timing and location of seismic operations and all wells drilled

under Joint Operations and any change in the use or status of a well;

(v) the determination as between the Parties hereto of whether or not a Commercial
Discovery has been made;

(vi) the determination, as between the Parties, of the area(s) capable of production to be
covered by an Exploitation Concession;

(vii) consideration, revision and approval of all plans by all Parties (e.g. Development,
Production) required under the Petroleum Agreement and this Contract;

(viii) the consideration and, if so required, the determination of any other matter relating to the
Joint Operations which may be referred

5.3

5.4

5.5

to it by the Parties or any of them (other than any proposal to amend this Contract) or which is otherwise
designated under this Contract for reference to it.

Authority to Vote

The voting representative of a Party, or in his absence his alternate, shall be authorised to represent
such Party with respect to any matter which is within the powers of the Management Committee and is.
properly brought to the Management Committee. The voting representative shall have the ability to bind
the Party with a vote equal to the Paying Interest of the Party such person represents. Each other
representative and each alternate shall be entitled to attend all Management Committee meetings but shall
have no vote at such meetings except in the absence of the voting representative. In addition to the
representative(s) and alternates, each Party may also bring to any Management Committee meetings such
technical and other advisors, as it may deem appropriate.

Where a conflict of interest exists in relation to a matter which may be determined by vote at the
Management Committee, the Party, or its Affiliate, subject to such conflict of interest shall not be entitled

to vote on the proposed matter.

Subcommittees

The Management Committee may establish such subcommittees, including technical subcommittees, as the
Management Committee may deem appropriate. The functions of such subcommittees shall be in an advisory
capacity or as otherwise determined unanimously by the Parties.

5.5.1

Location and Notice of Meetings

Meetings of the Management Committee shall be held twice a year at Operator’s office in
Morocco, or elsewhere, if so decided unanimously by the Management Committee. In the event that a
Management Committee meeting is conducted outside Morocco, KOSMOS agrees to fund all reasonable
expenses relating to travel and accommodation for a maximum of three (3) ONHYM representativ:

Operator may call a meeting of the Management Committee by giving notice to the Parties at least
fifteen (15) Days in advance of such meeting.

Any Non-Operator may request a meeting of the Management Committee by giving proper notice
to all other Parties. Upon receiving such request,
Operator shall call such meeting for a date not less than fifteen (15) Days nor more than twenty (20) Days
after receipt of the request.

5.5.4 The notice periods above may only be waived with the unanimous consent of all Parties.
5.6 Contents of Meeting Notice

5.6.1 Each notice of a meeting of the Management Committee as provided by Operator shall contain:
(a) The date, time and location of the meeting; and
(b) An agenda of the matters and proposals to be considered and/or voted upon.

5.6.2 A Party, by notice to the other Parties given not less than seven (7) Days prior to a meeting may
add additional matters to the agenda for a meeting.

5.6.3 On the request of a Party, and with the unanimous consent of all Parties, the Management
Committee may consider at a meeting a proposal not contained in such meeting's agenda.

5.7 Operator’s Duties for Meetings

5.7.1 With respect to meetings of the Management Committee and any subcommittee, Operator’s duties

shall include, but not be limited to:

(a) Timely preparation and distribution of the agenda;

(b) Organisation and conduct of the meeting; and

(c) Preparation of a written record or minutes of each meeting.
5.8 Voting Procedure

5.8.1 A Party shall have a voting interest equal to its Paying Interest.

5.8.2 Except as otherwise expressly provided in this Contract, all decisions, approvals and other actions
of the Management Committee on all proposals coming before it under this Contract shall be decided by
the affirmative vote of at least two (2) Parties which are not Affiliates then having collectively a greater
than sixty-five percent (65%) of the Paying Interests.

5.8.3 Notwithstanding the provisions of Article 5.8.1 all decisions of the Management Committee in
respect of the following matters shall be made by the affirmative vote of the Parties having individually or
in aggregate a Paying Interest of one hundred (100%) percent:

(a) any surrender of the right to explore for and produce Hydrocarbons from a part of the
Area of Interest which is not mandatory pursuant to the terms of the Petroleum Agreement;

(b) to suspend Exploration Works for any reason other than Force Majeure;

(c) performance of any Exploration Work in excess of the Minimum Exploration Work
Programme subject to the Sole Risk provisions contained in Article 7;

(d) amending or terminating the Petroleum Agreement in accordance with the
Hydrocarbon Code; and

(e) unitisation in accordance with the terms of the Petroleum Agreement with an
adjoining area, subject to section 30 of the Hydrocarbon Law;

5.8.4 Notwithstanding the provisions of Article 5.8.2 and 5.8.3 all decisions of the Management
Committee in respect of the following matters shall be made by a unanimous vote of the Parties:

(a) the suspension of Joint Operations other than Exploration Works for any reason other
than Force Majeure;

(b) the terms, conditions and modification of the Lifting Agreement;
(c) the determination that a Discovery is a Commercial Discovery;
(d) the approval of any Development Plan and application for any Exploitation

Concession pursuant to Article 6.2;

(e) the approval of any recommendation to set up a joint operating company other than
Operator to operate an Exploitation Concession.

5.8.5 Except as otherwise expressly provided in this Contract, all the Parties shall be bound by each
decision of the Management Committee duly made in accordance with the provisions of this Contract.

5.9

Record of Votes

The chairman of the Management Committee shall appoint a secretary who shall make a record of each proposal
voted on and the results of such voting at each Management Committee meeting. Each representative shall sign
and be provided with a copy of such record at the end of such meeting and it shall be considered the final record of
the decisions of the Management Committee.

5.12

Petroleum Agreement Provisions

5.10.1 In respect of the Minimum Exploration Work Programme and Minimum Expenditure Obligation
under the Petroleum Agreement, the Management Committee shall, unless and to the extent that relief
from such obligations is sought and obtained by the Parties, determine the manner in which and the time
at which such obligations are to be discharged provided that, if the Management Committee has not in
relation to any obligation to drill a well made a decision on the location thereof by a date which is six
(6) months prior to the expiry of the applicable period for the discharge of the obligation to drill such
well, the Operator shall promptly propose to the Parties a location for the well. The Parties shall give full
and fair consideration to the proposal for fulfilling such Minimum Exploration Work Programme and
shall vote thereon in accordance with Article 5.8.2. If such decision cannot be reached, the decision shall
be taken by the simple majority vote of the Paying Interes fa simple majority of the Paying Interest
cannot be reached, then the proposal supported by the greatest aggregate Paying Interest shall be deemed
approved by the Parties. If one proposal is not supported by a greatest aggregate Paying Interest, then the
proposal supported by the Operator shall be deemed approved.

5.10.2 In respect of any decision regarding continuation of the Petroleum Agreement upon the expiry of the
Initial Period followed by any successive Extension Periods respectively or any extension thereof, a vote
by any Party against continuation shall be ignored and the matter decided, without prejudice to each
Party’s right to withdraw pursuant to Article 13 according to the wishes of those of the Parties desiring to
continue the Petroleum Agreement. Such Parties shall also determine the areas to be relinquished if such
relinquishment is required to continue the Petroleum Agreement.

Minutes

The secretary shall provide each Party with a copy of the minutes of the Management Committee meeting within
fifteen (15) Days after the end of the meeting. Each Party shall have fifteen (15) Days after receipt of such minutes
to give notice of its objections to the minutes to the secretary. A failure to give notice, specifying objection to such
minutes within said fifteen (15) Day period shall be deemed to be approval of such minutes. In any event, the votes
recorded under Article 5.9 shall take precedence over the minutes described above.

Voting by Notice

5.12.1

5.12.2

5.12.3

5.12.4

Voting by Notice

In lieu of a meeting, Operator may submit any proposal for a decision of the Management Committee
by giving each representative proper notice describing the proposal so submitted. Each Party shall
communicate its vote by proper notice to Operator and the other Parties within one of the following
appropriate time periods after receipt of Operator’s notice:

(a) Twenty-four (24) hours in the case of operations which involve the use of a drilling rig
that is standing by in the Area of Interest.

(b) Fourteen (14) Days in the case of all other proposals.
(c) Fourteen (14) Days in the case of a supplemental AFE if submitted for approval.
Except in the case of Article 5.12.1 (a), any Non-Operator may, by notice delivered to all Parties

within five (5) Days of receipt of Operator’s notice, request that the proposal be decided at a meeting
rather than by notice. In such an event, that proposal shall be decided at a meeting duly called for that

purpose.

Except as provided in Article 10, any Party failing to communicate its vote in a timely manner shall
be deemed to have voted against such proposal.

Ifa meeting is not requested, then at the expiry of the appropriate time period, Operator shall give
each Party a confirmation notice stating the tabulation and results of the vote.

Effect of Vote

All decisions taken by the Management Committee pursuant to this Article shall be conclusive and binding on all
the Parties, except that:

5.13.1

If pursuant to this Article, a Joint Operation, other than an operation to fulfil the Minimum
Exploration Work Programme, has been properly proposed to the Management Committee and the
Management Committee has not approved such proposal in a timely manner, then any Party shall have
the right for the appropriate period specified below to propose, in accordance with Article 7, a Sole Risk
Project involving operations essentially the same as those proposed for such Joint Operation:

(a) For proposals involving the use of a drilling rig that is standing by in the Area of
Interest, such right shall be exercisable for twenty-four (24) hours after the time specified in
Article 5.12.1 (a) has expired or after receipt of Operator’s notice given pursuant to
Article 5.12.4, as applicable.

5.13.2

(b) For proposals to apply for an Exploitation Cone ion, in order to develop a
Commercial Discovery, such right shall be exercisable for ten (10) Days after the date the
Management Committee was required to consider such proposal pursuant to Article 5.6 or
Article 5.12;

(c) For all other proposals, such right shall be exercisable for five (5) Days after the date
the Management Committee was required to consider such proposal pursuant to Article 5.6 or
Article 5.12.

Once a Joint Operation for the drilling, Deepening, Testing, Sidetracking, Plugging Back,
Completing, Recompleting, Reworking or plugging of a well has been approved and commenced, such
operation shall not be discontinued without the consent of the Management Committee; provided,
however, that such operation may be discontinued if:

(a) an impenetrable substance or other condition in the hole is encountered which in the
reasonable judgement of Operator renders the continuation of such operation to be uneconomic;
or

(b) other circumstances occur which in the reasonable judgement of Operator cause the

continuation of such operation to be unwarranted and after notice the Management Committee
5.13.3

within the period required under Article 5.12.1 (a) or 5.12.1(b) approves discontinuing such
operation.

On the occurrence of either of the above, Operator shall promptly notify the Parties that such
operation is being discontinued pursuant to the foregoing, and any Party shall have the right to propose in
accordance with Article 7 a Sole Risk Project to continue such operation.

ARTICLE 6 - WORK PROGRAMMES AND BUDGETS

6.1

6.1.1

Exploration Works

Within thirty (30) Days after the Effective Date of this Contract, Operator shall deliver to the
Parties a proposed Work Programme and Budget detailing the Joint Operations to be performed for the
remainder of the current Calendar Year and, if appropriate, for the following Calendar Year. Within thirty
(30) Days of such delivery, the Management Committee shall meet to consider and to endeavour to agree
a Work Programme and Budget.

Thereafter on or before the thirtieth (30'") Day of September of each Calendar Year, Operator shall
deliver to the Parties a proposed Work Programme and Budget detailing the Joint Operations to be
performed

for the following Calendar Year. Not later than 30 November of each Calendar Year, the Management
Committee shall meet to consider and to endeavour to agree on a Work Programme and Budget. Each
Budget shall include any other information requested by the Management Committee or required by the
Accounting Procedure.

The Work Programme and Budget agreed pursuant to this Article 6.1 shall include the Minimum
Exploration Work Programme, or at least that part of such Minimum Exploration Work Programme
required to be carried out during the Calendar Year in question under the terms of the Petroleum
Agreement. Minimum Exploration Work Programme shall not be subject to the Sole Risk provisions of
Article 7 and KOSMOS and its eventual assignees shall bear all costs and expenses thereto in relation to
its (their) Paying Interes'

Subject to Article 6.7, approval of any such Work Programme and Budget, which includes an
Exploration or an Appraisal Well, whether by drilling, Deepening or Sidetracking, shall include approval
for only expenditures necessary for the drilling, Deepening or Sidetracking of such well, as applicable.
When an Exploration or an Appraisal Well has reached its authorised depth, all logs, cores and other
approved Tests have been conducted and the results furnished to the Parties, Operator shall submit to the
Parties in accordance with Article 5.12.1(a) an election to participate in an attempt to Complete such well.
Operator shall include in such submission Operator’s recommendation on such Completion attempt and
an AFE for such Completion costs.

Ifa Discovery is made, the Operator shall advise the Parties as soon as possible and deliver notice
of Discovery required pursuant to section 39 of the Hydrocarbon Law. As soon as practicable, but in no.
event later than thirty (30) Days after said Discovery, the Operator shall submit to the Parties a report
containing available details concerning the Discovery and the Operator’s recommendation as to whether
the Discovery merits appraisal and/or further studies. Such recommendation shall include a preliminary
technical and commercial evaluation of development feasibility. Within thirty (30) Days, the
Management Committee will make a determination whether the Discovery merits appraisal. If the
Management Committee determines that the Discovery merits appraisal, the Operator shall, as soon as
practical, but in no event later than thirty (30) Days after said determination, deliver to the Parties a
proposed Work Programme and Budget for the appraisal of the Discovery.

Within thirty (30) Days of such delivery, or earlier if necessary, the Management Committee shall
meet to consider, modify and then either approve or reject the appraisal Programme and a revised Work
Programme and Budget.

6.2

Development and Exploitation Works
6.2.1

Following the execution of an Appraisal Programme for a Discovery, the Operator shall as soon as
practicable submit to the Parties a report containing the results of that Appraisal Programme and the
Operator’s assessment as to whether the Discovery is potentially a Commercial Discovery. If so
instructed by the Management Committee, the Operator shall as soon as practicable, in consultation with
the other Parties, prepare an deliver to the Management Committee a preliminary Development Plan.

Tf, on the basis of the preliminary Development Plan, the Management Committee determines that a
Discovery is a Commercial Discovery pursuant to Article 5.8.4(d), the Operator shall make a declaration
of commerciality as required under the Hydrocarbon Law to the Minister in charge of Energy. The
Operator will as soon as practicable prepare the Development Plan in final form and resubmit to the
Management Committee for approval, together with the first annual Work Programme and Budget and
provisional Work Programmes and Budgets for the remainder of the development of the Commercial
Discovery, which shall contain, inter alia:

(a) Details of the proposed work to be undertaken, personnel required and expenditures to
be incurred, including the timing of same, on a Calendar Year basis;

(b) An estimated date for the commencement of production and of the annual rates of
production on a Calendar Year basis through abandonment;

(c) A delineation of the proposed Exploitation Area; and

(d) Any other information requested by the Management Committee or required by the
Accounting Procedure.

In the event that a Discovery is declared a Commercial Discovery all costs relating to the
preparation of the Development Plan are considered Development and Exploitation Works and will be for
the account of all Parties (including ONHYM).

In the event that one or more Parties fail to agree to the Development Plan, the said Parties may
request that a period of time be granted to enable the Development Plan to be re-examined; the period
shall be a maximum of ninety (90) Days starting from the date of the Management Committee meeting
held pursuant to this Article or a lesser period as agreed by all the Parties.

6.3

6.4

In the event the Parties fail to reach a unanimous decision on the Development Plan within the time
limits specified above in Article 6.2.4, the Party or Parties which have agreed thereto, shall have the
exclusive right to proceed at their own risk and at their own cost and liability, with the application for an
Exploitation Concession, subsequent development operations and commencement of production, as well
as any other operations in field in question pursuant to Article 7.

If the Development Plan is approved by the Parties and the Exploitation Concession awarded,
Operator shall, on or before the thirtieth (30'") Day of September of each Calendar Year submit a Work
Programme and Budget for the Exploitation Area, for the following Calendar Year. Not later than 30
November of each Calendar Year, the Management Committee shall endeavour to agree to such Work
Programme and Budget, including any necessary or appropriate revisions to the Work Programme and
Budget for the approved Development Plan.

Unless otherwise agreed by unanimous vote of the Management Committee, the Operator shall not
be obliged nor shall it be entitled to perform any work or incur any expenditure or indebtedness hereunder
for the Joint Account until an Exploitation Concession has been awarded to the Parties pursuant to the
Petroleum Agreement and the Hydrocarbon Code.

Production

On or before the thirtieth (30"") Day of September of each Calendar Year, Operator shall deliver to the Parties a
proposed production Work Programme and Budget detailing the Joint Operations to be performed in the
Exploitation Area and the projected production schedule for the following Calendar Year and include any other
information requested by the Management Committee or required by the Accounting Procedure. Not later than 30
November of each Calendar Year, the Management Committee shall agree upon a production Work Programme
and Budget.

Itemisation of Expenditures
641

64.2

During the preparation of the proposed Work Programmes and Budgets and Development Plans
contemplated in this Article 6, Operator shall consult with the Management Committee regarding the
contents of such Work Programmes and Budgets and Development Plans.

Each Work Programme and Budget and Development Plan submitted by Operator shall contain an
itemised estimate of the costs of Joint Operations and all other expenditures to be made for the Joint
Account during the Calendar Year in question in accordance with the provisions of the Accounting
Procedure.

6.5

6.4.3

The Work Programme and Budget shall designate the portion or portions of the Area of Interest in
which Joint Operations itemised in such Work Programme and Budget are to be conducted and shall
specify the kind and extent of such operations in such detail as the Management Committee may deem
suitable.

Contract Awards

Operator shall award each contract for approved Joint Operations on the following basis (the
amounts stated are in U.S. dollars):

Procedure A Procedure B Procedure C
Exploration Works $0 to $250,000 $250,000 to $1,000,000 >$1,000,000
Development Operations $0 to $300,000 $300,000 to $1,000,000 >$1,000,000

and Exploitation Works
Procedure A

Operator shall award the contract to the best qualified contractor as determined by cost and ability to
perform the contract without the obligation to tender and without informing or seeking the approval of the
Management Committee, except that before entering into contracts with Affiliates, Operator shall obtain
approval of all contracts (i) exceeding U.S. dollars one hundred thousand (U.S. $100,000), and (ii) of any
amount after five (5) contracts between Operator and its Affiliates have been entered into specific to a
particular Development Plan.

Procedure B
Operator shall:
i) Provide the Parties with a list of the entities, of which at least two shall be
obtained from third parties (who shall not be Affiliated parties of the Parties), whom

Operator proposes to invite to tender for the said contract;

ii) Add to such list any appropriately qualified entity whom a Party requests to
be added within fourteen (14) Days of receipt of such list;

iii) Complete the tendering process within a reasonable period of time;

iv) Inform the Parties of the entities to whom the contract has been awarded,
provided that before awarding contracts to Affiliates of the Operator which exceed U.S.
dollars one hundred thousand (U.S.$100,000) or which exceed the number permitted by
Procedure A above, Operator shall obtain the approval of the Management Committee;

v) Circulate to the Parties a competitive bid analysis stating the reasons for the
choice made;

vi) Upon the request of a Party, provide such Party with a copy of the final
version of the contract awarded;

vii) The Operator may, at its discretion, by notice to the Non- Operators waive the
competitive tender procedure described under this Procedure B unless a Party or Parties

holding in aggregate Paying Interests of at least ten percent (10%) otherwise requires
within five (5) Working Days of receipt of notice.

Procedure C

Operator shall:
i) Provide the Parties with a list of the entities, of which at least two shall be
obtained from third parties (who shall not be Affiliated parties of the Parties), whom
Operator proposes to invite to tender for the said contract;

ii) Add to such list any appropriately qualified entity whom a Party requests to
be added within fourteen (14) Days of receipt of such list;

iii) Prepare and dispatch the tender documents to the entities on the list as
aforesaid to Non-Operators;

iv) After the expiry of the period allowed for tendering, consider and analyse the
details of all bids received;

v) Prepare and circulate to the Parties a competitive bid analysis, stating
Operator’s recommendation as to the entity to whom the contract should be awarded,
the reasons therefor, and the technical, commercial and contractual terms to be agreed
upon;

vi) Obtain the approval of the Management Committee of the recommended bid;

6.6

6.7

6.5.2

6.6.1

6.6.2

vii) Upon the request of a Party, provide such Party with a copy of the final version
of the contract; and

viii) The Operator may, at its discretion, by notice to the Non-Operators waive the
competitive tender procedure unless a Party or Parties holding in aggregate Paying
Interests of at least ten percent (10%) otherwise requires within five (5) Working Days
of receipt of notice.

The Operator will use reasonable endeavours to ensure that any such contract can be freely
assigned to any of the Non-Operators in the event of any change of the Operator under Article 4.

Authorisation for Expenditure (“AFE”) Procedure

Prior to incurring any commitment or expenditure for the Joint Account, Operator shall send to
each Non-Operator an AFE. Notwithstanding the above, Operator shall not be obliged to furnish an AFE
to the Parties with respect to Articles 3.4 and 4.2.2 (h), general and administrative costs, nor any costs
below one hundred thousand U.S. Dollars (U.S.$100,000) other than workovers, that are listed as separate
line items in an approved Work Programme and Budget. An AFE shall include the information set out in
and be prepared in accordance with the Accounting Procedure. To the extent the Management Committee
approves an AFE, the Operator shall be authorised and obliged in accordance with the terms of the
Accounting Procedure to proceed with such commitment or expenditure.

Notwithstanding any other provision of this Contract, all AFEs presented for operations within an
approved Work Programme and Budget shall be for informational purposes only. Approval of an
operation in the Work Programme and Budget shall authorize Operator to conduct the operation (subject
to Article 6.7) without further authorization from the Management Committee.

Over expenditures of Work Programmes and Budgets

For expenditures on any AFE, or where an AFE is not required, and for any line item of an
approved Work Programme and Budget, Operator shall be entitled to incur without further approval of
the Management Committee an over expenditure for such line item up to ten percent (10%) of the AFE or
Work Programme and Budget line item as applicable; provided that the cumulative total of all over
expenditures for a Calendar Year shall not exceed five percent (5%) of the total Work Programme and
Budget in question.

6.7.2

At such time that Operator is certain that the limits of Article 6.7.1 will be exceeded, Operator shall
furnish a supplemental AFE for the estimated over expenditures to the Management Committee for its
approval and shall provide the Parties with full details of such over expenditures. Operator shall promptly
give notice of the amounts of over expenditures when actually incurred.

The restrictions contained in this Article 6 shall be without prejudice to Operator’s rights to make
expenditures as set out in Article 4.2.2 (k) and Article 13.5.

Amendments

Any Party may by notice to the other Parties propose that an approved Work Programme and Budget be amended.
To the extent that the Management Committee approves such amendment, such items shall be deemed amended
accordingly provided always that such amendment shall not invalidate any authorised commitment or expenditure
made by the Operator prior thereto.

6.7.3
6.8
6.9
6.9.1
6.9.2

Cost Sharing

With the exception of the provisions of Article 4.2.4 of the Petroleum Agreement, all costs and
expenses incurred pursuant to the Petroleum Agreement and this Contract by the Operator in conducting
Joint Operations in any Exploitation Concession shall be borne by the Parties in proportion to their
respective Participating Interest in said Exploitation Concession.

All costs and expenses incurred by the Operator in conducting Joint Operations shall be determined
and regulated in the manner prescribed in the Accounting Procedure. The Operator must keep cost and
expense ledgers in accordance with the Accounting Procedure. In the event of a contradiction between
this Contract and the Accounting Procedure, the provisions of this Contract shall prevail.

ARTICLE 7 — SOLE RISK

7A

TAA

General Provisions

No Sole Risk Project may be carried out during the Exploration Period, prior to satisfaction of the
Minimum Exploration Work Programme as determined under the Petroleum Agreement or if such Sole
Risk Project is substantially similar to or conflicts with all or part of any Work Programme and Budget
approved by the Management Committee and current at the

commencement of the Sole Risk Project, nor shall ONHYM have the right to propose any Sole Risk
Project relating to Exploration Works. No Sole Risk Project may be proposed or conducted within an
Exploitation Concession by any Party following commencement of Development Works within such
Exploitation Concession.

The following operations may be proposed and conducted as a Sole Risk Project subject to the
terms of this Artilce 7.

(i) Drilling of Exploration Wells or Appraisal Wells after the Minimum Exploration
Work Programme has been fulfilled;

(ii) Deepening or Sidetracking of any Exploration Well or Appraisal Well which has been
drilled as a Sole Risk Project;

(iii) Deepening or Sidetracking of any Exploration Well or Appraisal Well which has been
drilled as a Joint Operation and has not made a Discovery;

(iv) Testing of any Exploration or Appraisal Well;

(v) Determination of a Commercial Discovery; and/or

(vi) The approval and implementation of a Development Plan.

The procedures relating to Sole Risk Projects relating to 7.1.2 (i) to (vi) inclusive are governed by
Article 7.2. No other type of operation may be proposed or conducted as a Sole Risk Project.

In the event that ONHYM elects not to participate in the exploitation of a Commercial
Discovery, ONHYM shall use best endeavours to assist the Participating Parties in an application for the
award of the relevant Exploitation Concession and promptly following such award, assign its entire
interest in such Exploitation Concession awarded to it to the Participating Parties prorata and at no cost.

ONHYM shall have the right to participate in an amount equal to its maximum Participating Interest of
twenty-five (25%) percent in any Sole Risk Project, but shall not have the right to propose any Sole Risk
Project.

A Sole Risk Party shall exercise all necessary precautions to ensure that a Sole Risk Project does
not unreasonably jeopardise, hinder or-interfere with the Joint Operations.

A Sole Risk Party shall be entitled to use for a Sole Risk Project, any data and information which it
owned jointly with the Non-Sole Risk Parties.

72

721

7.2.2

7.23

724

725

7.2.6

Procedure to Propose Sole Risk Projects

Subject to Article 7.1, if any Party proposes to conduct a Sole Risk Project, such Party shall give
notice of the proposed operation to all Parties, other than Parties who may have relinquished their
Participating Interest in that portion of the Area of Interest in which the proposed operation is to be
conducted. Such notice shall specify that such operation is proposed as a Sole Risk Project, the work to be
performed, the location, and the objectives and estimated cost of such operation.

Any Party entitled to receive such notice shall have the right to participate in the proposed
operation.

(a) For proposals to Deepen, Test, Complete, Sidetrack, Plug Back, Recomplete or Rework
involving the use of a drilling rig that is standing by in the Area of Interest, any such Party
wishing to exercise such right must so notify Operator within twenty-four (24) hours after receipt
of the notice proposing the Sole Risk Project.

(b) For proposals to apply for an Exploitation Concession to develop a Discovery, any Party
wishing to exercise such right must so notify the Party proposing to develop within twenty (20)
Days after receipt of the notice proposing the Sole Risk Project.

(c) For all other proposals, any such Party wishing to exercise such right must so notify
Operator within ten (10) Days after receipt of the notice proposing the Sole Risk Project.

Failure of a Party to whom a proposal notice is delivered to properly reply within the period
specified above shall constitute an election by that Party not to participate in the proposed operation.

No Party may propose or commence a Sole Risk Project under this Article during a period of time
when Joint Operations or Sole Risk Projects are then being conducted with respect to the drilling, Testing,
Sidetracking, Plugging Back, Completing, Recompleting, Reworking or Plugging of a well except where
such Sole Risk Project is proposed in respect of that well; provided that a Party may conduct such a Sole
Risk Project under this Article during such a period of time if the Operator is satisfied that the Sole Risk
Project will not materially interfere with Joint Operations.

If all Parties properly exercise their rights to participate, then the proposed operation shall be
conducted as a Joint Operation. Operator shall commence such Joint Operation as promptly as practicable
and conduct it with due diligence.

If less than all Parties entitled to receive such proposal notice properly exercise their rights to
participate, then:

(a) The Party proposing the Sole Risk Project, together with any other Sole Risk Parties,
shall have the right, exercisable for the applicable notice period set out in Article 7.2.2 to instruct
Operator (subject to Article 7.9.7) to conduct the Sole Risk Project. Operator shall commence
such sole risk Project for the account of the Sole Risk Parties as promptly as practicable and
conduct it with due diligence in accordance with this Contract.

(b) If the Sole Risk Project is conducted, the Sole Risk Parties shall hear the sole liability
73

and expense of such Sole Risk Project in a fraction, the numerator of which is such Sole Risk
Party’s Paying Interest as stated in Article 3.1.2 and the denominator of which is the aggregate of
the Paying Interests of the Sole Risk Parties as stated in Article 3.1.2, or in such other proportion
totalling one hundred percent (100%) of such liability and expense as the Sole Risk Parties may
agree.

(c) If such Sole Risk Project has not been commenced within one hundred twenty (120)
Days (excluding any extension specifically agreed by all Parties or allowed by the Force Majeure
provisions of Article 16), after the date of the instruction given to Operator under
Article 7.2.6(a) the right to conduct such Sole Risk Project shall terminate. If any Party still
desires to conduct such Sole Risk Project, written notice proposing such operation must be
resubmitted to the Parties in accordance with Article 5 as if no proposal to conduct a Sole Risk
Project had been previously made.

Responsibility for Sole Risk Projects

The Sole Risk Parties shall bear, in accordance with the Paying Interests agreed under Article 7.2.6
the entire cost and liability of conducting a Sole Risk Project and shall indemnify and hold the Non-Sole
Risk Parties harmless from any and all costs and liabilities incurred incident to such Sole Risk Project
(including but not limited to all costs, expenses and liabilities for environmental loss or damage, indirect,
criminal or any other similar indirect damages or losses arising from business interruption, reservoir or
formation damage, inability to produce Hydrocarbons, loss of profits, pollution control and environmental
amelioration or rehabilitation) and shall keep the Area of Interest free and clear of all liens and
encumbrances of every kind created by or arising from such Sole Risk Project, except such liens, and
encumbrances which burden only such Sole Risk Parties’ Paying Interests.

Notwithstanding Article 7.3.1, each Party shall continue to bear its Paying Interest under Articles
3.1.2 share of the cost and liability incident to the operations in which it participated, including but not
limited to plugging and abandoning and restoring the surface location, but only to the extent those costs
were not increased by the Sole Risk Project.

74

TAL

742

743

Consequences of Sole Risk Projects

With regard to any Sole Risk Project, for so long as a Non-Sole Risk Party has the option to
reinstate the rights it relinquished under Article 7.4.2 below, such Non-Sole Risk Party shall be entitled to
have access concurrently with the Sole Risk Parties to all data and other information relating to such Sole
Risk Project.

With regard to any Sole Risk Project and subject to Articles 7.4.3 and 7.8 below, each Non-Sole
Risk Party shall be deemed to have relinquished to the Sole Risk Parties, and the Sole Risk Parties shall be
deemed to own in the Sole Risk Project, in proportion to their respective Participating Interes

(a) All of each such Non-Sole Risk Party’s right to participate in further operations on any
Discovery made in the course of such Sole Risk Project; and

(b) All of each such Non-Sole Risk Party’s right pursuant to the Petroleum Agreement to
take and dispose of Hydrocarbons produced and saved:
i) From the well in which such Sole Risk Project was conducted, and
ii) From any wells drilled to appraise or develop a Discovery made or appraised
in the course of such Sole Risk Project.

A Non-Sole Risk Party shall have the following and only the following options to reinstate the
rights it relinquished pursuant to Article 7.4.2:

(a) If the Sole Risk Parties decide to appraise a Discovery made in the course of a Sole Risk
Project, the Sole Risk Parties shall submit to each Non-Sole Risk Party the approved Appraisal
Programme. For thirty (30) Days (or forty-eight (48) hours if the drilling rig which is to be used
in such Appraisal Programme is standing by in the Area of Interest) from receipt of such
Appraisal Programme, each Non- Sole Risk Party shall have the option to reinstate the rights it
relinquished pursuant to Article 7.4.2 and to participate in such Appraisal Programme. The Non-
Sole Risk Party may exercise such option by notifying Operator within the period specified above
that such Non-Sole Risk Party agrees to bear its Paying Interest share under Article 3.1.2 of the
expense and liability of such Appraisal Programme, to pay the lump sum amount as set out in
Article 7.5.1 and to pay the Cash Premium as set out in Article 7.5.2.

(b) If the Sole Risk Parties decide to apply for an Exploitation Concession to develop a
Discovery made or appraised in the course of a Sole Risk Project, the Sole Risk Parties shall
submit to the Non-Sole Risk Parties a Development Plan substantially in the

TAA

745

form intended to be submitted as an application for an Exploitation Concession to the Ministry
of Energy under the Petroleum Agreement and the Hydrocarbon Law. For sixty (60) Days from
receipt of such Development Plan or such lesser period of time prescribed by the Petroleum
Agreement, each Non-Sole Risk Party shall have the option to reinstate the rights it relinquished
pursuant to Article 7.4.2 and to participate in such Development Plan. The Non-Sole Risk Party
may exercise such option by notifying the Party proposing to act as Operator for such
Development Plan within the period specified above that such Non-Sole Risk Party agrees to
bear its Paying Interest share under Article 3.1.2 of the liability and expense of such
Development Plan and such future operating and producing costs, to pay the lump sum amount
as set out in Article 7.5.1 and to pay the Cash Premium as set out in Article 7.5.2.

(c) If the Sole Risk Parties decide to Deepen, Test, Complete, Sidetrack, Plug Back,
Recomplete or Rework a Sole Risk Well and such further operation was not included in the
original proposal for such Sole Risk Well, the Sole Risk Parties shall submit to the Non-Sole Risk
Parties the approved AFE for such further operation. For thirty (30) Days (or forty-eight (48)
hours if the drilling rig which is to be used in such operation is standing by in the Area of
Interest) from receipt of such AFE, each Non-Sole Risk Party shall have the option to reinstate
the rights it relinquished pursuant to Article 7.4.2 and to participate in such operation. The Non-
Sole Risk Party may exercise such option by notifying Operator within the period specified above
that such Non-Sole Risk Party agrees to bear its Paying Interest share under Article 3.1.2 of the
liability and expense of such further operation, to pay the lump sum amount as set out in Article
7.5.1 and to pay the Cash Premium as set out in Article 7.5.2.

Ifa Non-Sole Risk Party does not properly and in a timely manner exercise such option, including
paying in a timely manner in accordance with Article 7.5 all lump sum amounts and Cash Premium due to
the Sole Risk Parties, such Non-Sole Risk Party shall have forfeited the options as set out in Article 7.4.3
and the right to participate in the proposed Work Programme and Budget, unless such Work Programme
and Budget, plan or operation is materially modified or expanded. In which case, a new notice and option
will be given to the Non-Sole Risk Parties.

A Non-Sole Risk Party shall become a Sole Risk Party with regard to a Sole Risk Project at such
time as the Non-Sole Risk Party gives proper notice pursuant to Article 7.4.3; provided, however, that such
Non-Sole Risk Party shall in no way be deemed to be entitled to any lump sum amount Cash Premium
paid incident to such Sole Risk Project. The Participating Interest of such Non-Sole Risk Party in such
Sole Risk Project shall be its Participating Interest set out in Article 3. The Sole Risk

74.6

Parties shall contribute, in proportion to their respective Paying Interests in such Sole Risk Project, the
Participating Interest of the Non-Sole Risk Party. If all Parties participate in the proposed operation, then
such operation shall be conducted as a Joint Operation pursuant to Article 5.

If, after the expiry of the period in which a Non-Sole Risk Party may exercise its option to
participate in a Development Plan, the Sole Risk Parties desire to proceed, the Party chosen by the Sole
Risk Parties proposing to act as Operator for such development shall give notice to ONHYM under the
appropriate provision of the Petroleum Agreement requesting a meeting to advise ONHYM that the Sole
Risk Parties consider the Discovery to be a Commercial Discovery. Following such meeting, the Operator
for such development shall designate a corresponding Exploitation Area. Unless the Development Plan is
materially modified or expanded prior to the commencement of operations under such plan, in which case
anew notice and option will be given to the Non-Sole Risk Parties, each Non-Sole Risk Party to such
Development Plan shall be deemed to have:

(a) Forfeited all economic interest in such Exploitation Area; and
15

(b) Assumed a fiduciary duty to exercise its legal interest in such Exploitation Area for the
benefit of and on behalf of the Sole Risk

Premium to Participate in Sole Risk Project

75.1 Within thirty (30) Days of the exercise of its option under Article 7.4.3, each such Non-Sole Risk
Party shall pay in immediately available funds to the Sole Risk Parties who took the risk of such Sole Risk
Projects in proportion to their respective Paying Interests under Article 3.1.2 in such Sole Risk Projects a
lump sum amount payable in the currency designated by such Sole Risk Parties. Such lump sum amount
shall be equal to such Non-Sole Risk Party’s Paying Interest share under Article 3.1.2 of all liabilities and
expenses, including overhead, that were incurred in every Sole Risk Project relating to the Discovery or
well, as the case may be, in which the Non-Sole Risk Party desires to reinstate the rights it relinquished
pursuant to Article 7.4.3, and that were not previously paid by such Non- Sole Risk Party.

75.2 In addition to Article 7.5.1, if a Cash Premium is due within thirty (30) Days of the exercise of its
option under Article 7.4.3, except as otherwise provided in Article 7.5.2.1, each such Non-Sole Risk Party
shall pay in immediately available funds, in the currency designated by the Sole Risk Parties who took the
tisk of such Sole Risk Projects, to such Sole Risk Parties in proportion to their respective Paying Interests
under Article 3.1.2 a Cash Premium equal to the total of:

75.2.1

(a) one thousand percent (1000%) of such Non-Sole Risk Party's Paying Interest share under
Article 3.1.2 of all liabilities and expenses, including overhead, that were incurred in any Sole Risk
Projects relating to the drilling, Deepening, Testing, Completing, Sidetracking, Plugging Back,
Recompleting and Reworking of the Exploration Well which made the Discovery in which the Non-
Sole Risk Party desires to reinstate the rights it relinquished pursuant to Article 7.4.2, and that were not
previously paid by such Non-Sole Risk Party; plus

(b) six hundred percent (600%) of the Non-Sole Risk Party's Paying Interest share under Article
3.1.2 of all liabilities and expenses that were incurred in any Sole Risk Project relating to the drilling,
Deepening, Testing, Completing, Sidetracking, Plugging Back, Recompleting and Reworking for the
Appraisal Well which delineated the Discovery in which the Non-Sole Risk Party desires to reinstate
the rights it relinquished pursuant to Article 7.4.2, and that were not previously paid by such Non-Sole
Risk Party.

Notwithstanding the foregoing, each such Sole Risk Party shall have the option in lieu of receiving immediate
payment of such amounts as provided in Article 7.5.2 (a) and (b) above, upon notice given to such Non-Sole Risk
Party, to require that any Non-Sole Risk Party desiring to reinstate the rights it relinquished pursuant to Article
7.4.3 bear one hundred percent (100%) of the Cash Calls made on such Sole Risk Party in respect of both Joint
Operations and Sole Risk Operations until such Non-Sole Risk Party has reimbursed the full amount due from it
under Article 7.5.2. Unless otherwise agreed, any balance remaining unreimbursed at the end of, or upon a Party's
withdrawal from, the subject Exploitation Area will be reimbursed by cash payment in the manner provided above.
The due date for any such payment shall be fifteen (15) Days after notice from Operator of the balance remaining
unreimbursed. With respect to Parties who are participants in an on-going Exploitation Area, any balance remaining
unreimbursed after twenty-four (24) months from the date of the notice given above by such Sole Risk Party
electing to defer immediate payment shall be settled through allocation from the Non-Sole Risk Party to the Sole
Risk Party of an additional share of such Non-Sole Risk Party's production Entitlement, such allocation timed to
enable the reimbursement to be completed in not more than thirty (30) months from the date of said notice.

7.6

Order of Preference of Operations

7.6.1 Except as otherwise specifically provided in this Agreement, if any Party desires to propose an
operation that will conflict with an existing proposal for a Sole Risk Project, such Party shall have the right
exercisable for five (5) Days (or twenty-four (24) hours if the drilling rig to be used is standing by in the
Area of Interest) from receipt of the proposal for the Sole Risk Project, to deliver to all Parties entitled to
participate in the proposed operation such Party's alternative proposal. Such alternative proposal shall
contain the information required under Article 7.2.1.

7.6.2 Each Party receiving such proposals shall elect by delivery of notice to Operator within the
appropriate response period set out in Article 7.2.2 to participate in only one of the competing proposals.
Any Party not notifying Operator within the response period shall be deemed not to have voted.

The proposal receiving the largest aggregate Paying Interest vote under Article 3.1.2 shall have
priority over all other competing proposals. In the case of a tie vote, the Operator shall choose among the
proposals receiving the largest aggregate Paying Interest vote under Article 3.1.2. Operator shall deliver
notice of such result to all Parties entitled to participate in the operation within five (5) Days of the end of
the response period (or twenty-four (24) hours if the drilling rig to be used is standing by in the Area of
Interest).

Each Party shall then have two (2) Days (or twenty-four (24) hours if the drilling rig to be used is
standing by in the Area of Interest) from receipt of such notice to elect by delivery of notice to Operator
whether such Party will participate in such Sole Risk Project, or will relinquish its interest pursuant to
Article 7.4.2. Failure by a Party to deliver such notice within such period shall be deemed an election not
to participate in the prevailing proposal.

Notwithstanding the provisions of Article 7.4.2, if for reasons other than the encountering of granite
or other practically impenetrable substances or any other condition in the hole rendering further operations
impracticable, a well drilled as a Sole Risk Project fails to reach the deepest target Zone described in the
notice proposing such well, Operator shall give notice of such failure to each Non-Sole Risk Party who
submitted or voted for an alternative proposal under this Article to drill such well to a shallower Zone than
the deepest target Zone proposed in the notice under which such well was drilled. Each such Non-Sole
Risk Party shall have the option exercisable for forty-eight (48) hours from receipt of such notice to
participate in the initial proposed Completion of such well. Each such Non-Sole Risk Party may exercise
such option by notifying Operator that it wishes to participate in such Completion and by paying its share
of the cost of drilling such well, calculated in the manner provided in Article 7.8.2, to

17

78

its deepest depth drilled in the Zone in which it is Completed. If any such Non-Sole Risk Party does not
properly elect to participate in the first Completion proposed for such well, the relinquishment provisions
of Article 7.4.2 shall continue to apply to such Non-Sole Risk Party’s interest.

Stand-By Costs

When an operation has been performed, all tests have been conducted and the results of such tests
furnished to the Parties, stand-by costs incurred pending response to any Party's notice proposing a Sole
Risk Project for Deepening, Testing, Sidetracking, Completing, Plugging Back, Recompleting, Reworking
or other further operation in such well (including the period required under Article 7.6 to resolve
competing proposals) shall be charged and borne as part of the operation just completed. Stand-by costs
incurred subsequent to all Parties responding, or to the expiry of the response time permitted, whichever
first occurs, shall be charged to and borne by the Parties proposing the Sole Risk Project in proportion to
their Paying Interests under Article 3.1.2, regardless of whether such Sole Risk Project is actually
conducted.

Ifa further operation is proposed while the drilling rig to be utilised is on location, any Party may
request and receive up to five (5) additional Days after expiry of the applicable response period specified
in Article 7.2.2 within which to respond by notifying Operator that such Party agrees to bear all stand-by
costs and other costs incurred during such extended response period. Operator may require such Party to
pay the estimated stand-by time in advance as a condition to extending the response period. If more than
one Party requests such additional time to respond to the notice, stand-by costs shall be allocated between
such Parties on a day-to-day basis in proportion to their Paying Interests under Article 3.1.2.

Special Considerations Regarding Deepening and Sidetracking

A Sole Risk Well shall not be Deepened or Sidetracked without first affording the Non-Sole Risk
Parties the opportunity to participate in such operation in accordance with this Article.

In the event any Sole Risk Party desires to Deepen or Sidetrack a Sole Risk Well, such Party shall
initiate the procedure contemplated by Article 7.2. If a Deepening or Sidetracking operation is approved
pursuant to such provisions, and if any Non-Sole Risk Party to the Sole Risk Well elects to participate in
such Deepening or Sidetracking operation, such Non-Sole Risk Party shall not owe any Cash Premium and
such Non-Sole Risk Party’s payment pursuant to Article 7.5.1 shall be such Non-Sole Risk Party’s Paying
Interest share under Article 3.1.2 of the liabilities and expenses incurred in connection with drilling the
Sole Risk Well from the surface to the depth previously drilled which such Non-Sole Risk Party

79

would have paid had such Non-Sole Risk Party agreed to participate in such Sole Risk Well; provided,
however, all liabilities and expenses for Testing and Completing or attempting Completion of the well
incurred by Sole Risk Parties prior to the commencement of actual operations to Deepen or Sidetrack
beyond the depth previously drilled shall be for the sole account of the Sole Risk Parties.

Miscellaneous

Each Sole Risk Project shall be carried out by the Sole Risk Parties acting as the Management
Committee, subject to the provisions of this Agreement applied mutatis mutandis to such Sole Risk project
and subject to the terms and conditions of the Petroleum Agreement.

The computation of liabilities and expenses incurred in Sole Risk Projects, including the liabilities
and expenses of Operator for conducting such operations, shall be made in accordance with the principles
set out in the Accounting Procedure.

Operator shall maintain separate books, financial records and accounts for Sole Risk Projects which
shall be subject to the same rights of audit and examination as the Joint Account and related records, all as
provided in the Accounting Procedure. Said rights of audit and examination shall extend to each of the
Sole Risk Parties and each of the Non-Sole Risk Parties so long as the latter are, or may be, entitled to
elect to participate in such operations.

Operator, if it is not a Sole Risk Party and it is conducting a Sole Risk Project for the Sole Risk
ies, shall be entitled to request cash advances and shall not be required to use its own funds to pay any
cost and expense and shall not be obliged to commence or continue Sole Risk Projects until cash advances
requested have been made, and the Accounting Procedure shall apply to Operator in respect of any Sole
Risk Projects conducted by it.

Should the submission of a Development Plan be approved in accordance with Article 5.8, or
should any Party propose a development in accordance with Article 7, with either proposal not calling for
the conduct of additional appraisal drilling, and should any Party wish to drill an additional Appraisal Well
prior to development, then the Party proposing the Appraisal Well as an Sole Risk Operation shall be
entitled to proceed first, but without the right (subject to the following sentence) to future reimbursement
pursuant to Article 7.5. If such an Appraisal Well is produced, the Sole Risk Party or Parties shall own and
have the right to take in kind and separately dispose of all of the Non-Sole Risk Parties’ Entitlement from
such Appraisal Well until the value thereof, determined in accordance with Article 6 of the Petroleum
Agreement, equals one hundred percent (100%) of such Non-Sole Risk Parties’ Participating Interest
shares of all liabilities and expenses, including overhead, that were

incurred in any Sole Risk Operations relating to the Appraisal Well. If, as the result of drilling such
Appraisal Well as a Sole Risk Operation, the Party proposing to apply for an Exploitation Area decides to
not develop the reservoir, then each Non-Sole Risk Party who voted in favor of such Development Plan
prior to the drilling of such Appraisal Well shall pay to the Sole Risk Party the amount such Non-Sole
Risk Party would have paid if such Appraisal Well had been drilled as a Joint Operation.

In the case of any Sole Risk Project for Deepening, Testing, Completing, Sidetracking Plugging
Back, Recompleting or Reworking, the Sole Risk Parties shall be permitted to use, free of cost, all casing,
tubing and other equipment in the well that is not needed for Joint Operations, but the ownership of all
such equipment shall remain unchanged. On abandonment of a well after such Sole Risk Project, the Sole
Risk Parties shall account for all such equipment to the Parties, who shall receive their respective
Participating Interest shares, in value, less cost of salvage.

If Operator is a Non-Sole Risk Party to a Sole Risk Project to develop a Discovery, then subject to
obtaining any necessary State approval Operator may resign, but in any event shall resign on the request of
the Sole Risk Parties, as Operator for the Exploitation Area for such Discovery and the Sole Risk Parties
shall select a Party to serve as Operator.

The royalties and any bonuses allocated to joint Operations shall be apportioned where appropriate between Sole Risk
Parties and Non Sole Risk Parties by mutual agreement, it being understood that the royalties allocated to the Joint
Operations shall not exceed the royalties that such Joint Operations would have incurred if no Sole Risk Projects had been
performed. If an agreement is not reached within one hundred and eighty (180) Days from the declaration of Commercial
Discovery, Article 18 shall apply.

ARTICLE 8 - DEFAULT

8.1

8.2

Default and Notice

Any Party that fails to pay when due its Paying Interest share of Joint Account expenses, including Cash Calls, shall
be in default under this Contract (a “Defaulting Party”). Operator, or any non-defaulting Party in the case Operator
is the Defaulting Party, shall as soon as practicable give notice of such default to the Defaulting Party and each of
the non-defaulting Parties (the “Default Notice”). The amount not paid by the Defaulting Party shall bear interest
from the date due until paid in full at the Agreed Interest Rate.

Management Committee Meetings and Data
Beginning five (5) Business Days from the date of the Default Notice, and thereafter while the Defaulting Party

remains in default, the Defaulting Party shall not be entitled to attend Management Committee or subcommittee
meetings or to vote on any matter coming before the Management Committee or any

8.3

subcommittee until all of its defaults have been remedied (including payment of accrued interest at the Agreed
Interest Rate). Unless agreed otherwise by the non-defaulting Parties, the voting interest of each non-defaulting
Party during this period shall be its percentage of the total Paying Interests of the non-defaulting Parties. Any
matters requiring a unanimous vote of the Parties shall not require the vote of the Defaulting Party. In addition,
begining five (5) Business Days from the date of the Default Notice, and thereafter while the Defaulting Party shall
not have access to any data or information relating to Joint Operations. During this peiod, the non-defaulting Parties
shall be entitled to trade data without such Defaulting Party’s consent, and the Defaulting Party shall have no right
to any data received in such a trade unless and until its default is remedied in full. From the date of the Default
Notice until such time that the default has been remedied, the Defaulting Party shall not have a right to participate
in or vote upon any Joint Operation or Sole Risk Project proposed under Article 5.13. The Defaulting Party shall be
deemed to have approved, and shall join with the non-defaulting Parties in taking any other actions voted on during
that period.

Allocation of Defaulted Accounts

8.3.1 The Party providing the Default Notice pursuant to Article 8.1 shall include in the Default Notice to
each non-defaulting Party a statement of the sum of money that the non-defaulting Party is to pay as its
portion (such portion being in the ratio that each non-defaulting Party’s Paying Interest bears to the Paying
Interests of all non-defaulting Parties) of the amount in default (excluding interest), subject to the terms of
this Article 8.3. If the Defaulting Party remedies its default in full within five (5) Business Days from the
date of the Default Notice, the notifying Party shall promptly notify each non-defaulting Party by
telephone and facsimile, and the non-defaulting Parties shall be relieved of their obligation to pay a share
of the amounts in default. Otherwise, each non-defaulting Party shall pay Operator, within five
(5) Business Days after receipt of the Default Notice, its share of the amount that the Defaulting Party
failed to pay. If any non-defaulting Party fails to pay its share of the amount in default as aforesaid, such
Party shall thereupon be a Defaulting Party subject to the provisions of this Article 8. The non-defaulting
Parties which pay the amount owed by any Defaulting Party shall be entitled to receive their respective
shares of the principal and interest payable by such Defaulting Party pursuant to this Article 8.

8.3.2 If Operator is a Defaulting Party, then all payments otherwise payable to Operator for Joint Account
costs pursuant to this Contract shall be made to the notifying Party instead until the default is cured or a
successor Operator appointed. The notifying Party shall maintain such funds in a segregated account
separate from its own funds and shall apply such funds to third party claims of which it has notice that are
due and payable

from the Joint Account, to the extent Operator would be authorised to make such payments under the
terms of this Contract. The notifying Party shall be entitled to bill or Cash Call the other Parties in
accordance with the Accounting Procedure for proper third party charges that become due and payable
during such period to the extent sufficient funds are not available. When Operator has cured its default or a
8.4

8.4.1

8.4.2

successor Operator is appointed, the notifying Party shall turn over all remaining funds in the account to
Operator and shall provide Operator and the other Parties with a detailed accounting of the funds received
and expended during this period. The notifying Party shall not be liable for damages, losses, costs,
expenses or liabilities arising as a result of its actions under this Article 8.3.2 except to the extent Operator
would be liable under Article 4.6.

Remedies

During the continuance of a default, the Defaulting Party shall not have a right to its Entitlement,
which shall vest in and be the property of the non-defaulting Parties. Operator (or the notifying Party if
Operator is a Defaulting Party) shall be authorised to sell such Entitlement in an arm’s-length sale on
terms that are commercially reasonable under the circumstances and, after deducting all costs, charges and
expenses incurred in connection with such sale, pay the net proceeds to the non-defaulting Parties in
proportion to the amounts they are owed by the Defaulting Party hereunder (and apply such net proceeds
toward the establishment of a reserve fund under Article 8.4.3, if applicable) until all such amounts are
recovered and such reserve fund is established. Any surplus remaining shall be paid to the Defaulting
Party, and deficiency shall remain a debt due from the Defaulting Party to the non-defaulting Parties.
When making sales under this Article 8.4.1, the non-defaulting Parties shall have no obligation to share
any existing market or obtain a price equal to the price at which their own production is sold.

If Operator sells or otherwise disposes of any Joint Property or any other credit or adjustment is
made to the Joint Account while a Party is in default, Operator (or the notifying Party if Operator is a
Defaulting Party) shall be entitled to apply the Defaulting Party’s Paying Interest share of the proceeds of
such disposal, credit or adjustment against all amounts owing by the Defaulting Party to the non-defaulting
Parties hereunder (and toward the establishment of a reserve fund under Article 8.4.3, if applicable). Any
surplus remaining shall be paid to the Defaulting Party, and any deficiency shall remain a debt due from
the Defaulting Party to the non-defaulting Parties.

8.4.3

8.4.4

The non-defaulting Parties shall be entitled to apply proceeds received under Article 8.4.1 and 8.4.2
toward the creation of a reserve fund in an amount equal to the Defaulting Party’s Paying Interest share of
(i) the estimated cost to abandon any wells and other property in which the Defaulting Party participated,
(ii) the estimated cost of severance benefits for local employess upon cessation of operations and (iii) any
other identifiable costs that the non-defaulting Parties anticipate will be incurred in connection with the
cessatio of operations.

Ifa Defaulting Party fails to remedy its default by the sixtieth (60"") Day following the date of the
Default Notice, then, without prejudice to any other rights available to the non-defaulting Parties to recover
amounts owing to them under this Contract, the majority of interest of the non-defaulting Parties (after
excluding Affiliates of the Defaulting Party) shall have the option, exercisable at any time thereafter until
the Defaulting Party has completely withdrawn from this Contract and the Petroleum Agreement, to require
the Defaulting Party to transfer the Defaulting Party’s Participating Interest, subject to the Hydrocarbon
Law, to the non-defaulting Parties pro-rata to the non-defaulting Parties’ Paying Interests. Such option shall
be exercised by notice to the Defaulting Party and each non-defaulting Party. If such option is exercised, the
Defaulting Party shall be deemed to have transferred, pursuant to Article 13.6, effective on the date of the
non-defaulting Party’s notice, all of its right, title and beneficial interest in and under this Contract and the
Petroleum Agreement to the non-defaulting Parties. The Defaulting Party shall, without delay following any
request from the non-defaulting Parties, do any and all acts required to be done by applicable law or
regulation in order to render such transfer legally valid, including, without limitation, obtaining all State
consents and approvals, and shall execute any and all documents and take such other actions as may be
necessary in order to effect a prompt and valid transfer of the interests described above. The Defaulting
Party shall be obligated to promptly remove any liens and encumbrances which may exist on such
transferred interests. For purposes of this Article 8.4.4, each Party constitutes and appoints each other Party
its true and lawful attorney to execute such instruments and make such filings and applications as may be
necessary to make such transfer legally effective and to obtain any necessary consents of the State. Actions
under this power of attorney may be taken by any Party individually without the joinder of the others. This
power of attorney is irrevocable for the term of this Contract and is granted to a Party owning a Participating
Interest. If requested, each Party shall execute a form prescribed by the Management Committee setting
forth this power of attorney in more detail. In the event all State approvals are not timely obtained, the
Defaulting Party shall hold its Paying Interest the benefit of the non-defaulting Parties who are entitled to
receive the

8.5

8.6

Defaulting Party’s Paying Interest. Notwithstanding the terms of Article 13, in the absence of an agreement
among the non-defaulting Parties to the contrary, any transfer to the non-defaulting Parties following a
withdrawal shall be only to Parties with a Paying Interest pursuant to this Article 8.4.4 and shall be in
proportion to the Paying Interests of the non-defaulting Parties. The acceptance by a non-defaulting Party of
any portion of a Defaulting Party’s paying Interest shall not limit any rights or remedies that the non-
defaulting Party has to recover all amounts (including interest) owing under this Contract by the Defaulting

Party.

8.4.5 The non-defaulting Parties shall be entitled to recover from the Defaulting Party all reasonable
attorneys’ fees and all other reasonable costs sustained in the collection of amounts owing by the Defaulting
Party.

8.4.6 The rights and remedies granted to the non-defaulting Parties in this Contract shall be cumulative, not

exclusive, and shall be in addition to any other rights and remedies that may be available to the non-
defaulting Parties, whether at law, in equity or otherwise. Each right and remedy available to the non-
defaulting Parties may be exercised from time to time and so often and in such order as may be considered
expedient by the non-defaulting Parties in their sole discretion.

Survival

The obligations of the Defaulting Party and the rights of the non-defaulting Parties, including but not limited to any
right of recourse against the Defaulting Party, shall survive the termination of the Petroleum Agreement,
abandonment of Joint Operations and termination of this Contract.

No Right of Set Off

Each Party acknowledges and accepts that a fundamental principle of this Contract is that each Party pays its Paying
Interest share of all amounts due under this Contract as and when required. Accordingly, any Party which becomes a
Defaulting Party undertakes that, in respect of either any exercise by the non-defaulting Parties of any rights under or
the application of any of the provisions of this Article 8, such Party hereby waives any right to raise by way of set off
or invoke as a defence, whether in law or equity, any failure by any other Party to pay amounts due and owing under
this Contract or any alleged claim that such Party may have against Operator or any Non-Operator, whether such
claim arises under this Contract or otherwise. Each Party further agrees that the nature and the amount of the
remedies granted to the non-defaulting Parties hereunder are reasonable and appropriate in any circumstances.

ARTICLE 9 -

DISPOSITION OF PRODUCTION

9.1

9.2

9.3

ARTICLE 10 -

Hydrocarbon Exploitation

Hydrocarbon Exploitation shall be carried out in accordace with Article 5 of the Petroleum Agreement.
Lifting of Crude Oil

Crude Oil shall be lifted in accordance with the Lifting Agreement.
Separate Agreement for Natural Gas

Natural Gas shall be managed in accordance with Article 5 of the Petroleum Agreement.

ABANDONMENT OF WELLS

10.1

Abandonment of Wells Drilled as Joint Operations

10.1.1 A decision to plug and abandon any well which has been drilled as a Joint Operation, shall require
the approval of the Management Committee.

10.1.2 Should any Party fail to reply within the period prescribed in Article 5.12.1(a) or Article 5.12.1(b),
whichever is applicable, after delivery of notice of the Operator’s proposal to plug and abandon such

well, such Party shall be deemed to have consented to the proposed abandonment.

10.1.3 If the Management Committee approves a decision to plug and abandon an Exploration Well or
10.1.4

Appraisal Well, any Party voting against such decision may propose, within the time periods allowed by
Article 5.13.1, to conduct an alternate Sole Risk Project in the wellbore. If no Sole Risk Project is timely
proposed, or if a Sole Risk Project is timely proposed but is not commenced within the applicable time
periods under Article 7.2, such well shall be plugged and abandoned.

Any well plugged and abandoned under this Contract shall be plugged and abandoned in
accordance with applicable regulations and at the cost, risk and expense of the Parties who participated
in the cost of drilling such well.

Abandonment of Sole Risk Projects

This Article 10 shall apply mutatis mutandis to the abandonment of a Sole Risk Well or any well in which a Sole
Risk Project has been conducted (in which event all Parties having the right to conduct further operations in such
well shall be notified and have the opportunity to conduct Sole Risk Projects in the well in accordance with the
provisions of this Article 10).

10.2

10.3
10.3.1
10.3.2
10.3.3
10.3.4

Abandonment of Joint Operations.

As part of the approval process for the initial Development Plan(s), the Operator shall provide to
the Management Committee an estimate of abandonment and environmental costs segregated in such a
manner that each Party can determine its Participating Interest share of such future costs. At such time
that the initial Development Plan is approved, the Parties thereto shall also agree on the form of the
Security, as defined in Article 13.8 necessary to cover each Party’s Participating Interest share of
abandonment related thereto.

Security shall be provided by each Party for each Calendar Year commencing with the first
Calendar Year in which (i) sixty per cent (60%) of the estimated commercial reserves as notified to the
Minister in charge of Energy have been produced or (ii) the estimated value of the remaining commercial
reserves as notified to the Minister in charge of Energy is less than two hundred percent (200%) of the
estimated abandonment costs relating to the Joint Property.

Together with the yearly Work Programme and Budget, the Operator will notify each Party of the
amount required to be secured for the financing of the latest revised abandonment plan. The amount due
from each Party in U.S. Dollars shall be the amount equal to such Party’s Participating Interest share of
the total cumulative estimated net cost of implementing the latest revised abandonment plan adopted by
the Management Committee for the Development Area, prorated on a unit production basis or any other
method as may be determined by the Management Committee. Any adjustment of the estimated net cost
shall be spread over the remaining production period.

The Security document or any cash used as Security shall be deposited as directed by the
Management Committee and any cash deposited shall be invested as directed by the Management
Committee.

ARTICLE 1 1 - RELINQUISHMENT, EXTENSIONS AND RENEWALS

11d

11.1.1

Reduction in Area of Interest

On any application to enter into an Extension Period the Parties are required to relinquish part of
the Area of Interest in accordance with the Hydrocarbon Code. operator shall advise the Management
Committee of the required reduction at least thirty (30) Days in advance of the earlier of the date for
filing irrevocable notice of such relinquishment or the date of such relinquishment. Prior to the end of
such period, the Management Committee shall determine, pursuant to Article 5, the size and shape of the
relinquished area, consistent with the requirements of the Hydrocarbon Code. If a sufficient vote of the
Management Committee cannot be attained, then the proposal supported by a simple majority of the
Paying Interests shall be adopted. If no proposal attains the support of a simple majority of the Paying
Interests, then the proposal receiving the largest aggregate Paying Interest vote shall be adopted. In the
event of a tie, the Operator shall choose among the proposals receiving the largest aggregate Paying
Interest vote. The Parties shall execute any and all documents and take such other actions as may be
necessary to effect the relinquishment. Each Party renounces all claims and causes of action against
11.2

11.1.2

11.2.1

11.2.2

Operator and any other Parties on account of any area relinquished in accordance with the foregoing but
against its recommendation if Hydrocarbons are subsequently discovered under the relinquished area.

A relinquishment of all or any part of the Area of Interest which is not required by the Petroleum
Agreement shall require the unanimous consent of the Parties.

Extension of the Term

A proposal by any Party to extend in accordance with the Hydrocarbon Code, the term of the
Exploration Permits and/or any Exploitation Concession under the Petroleum Agreement, a proposal to
enter into a new stage or period of the Exploration Permits and/or any Exploitation Concession, shall be
brought before the Management Committee pursuant to Article 5.

Any Party shall have the right in accordance with the Hydrocarbon Code to extend the term of the
Exploration Permits and/or any Exploitation Concession of the Petroleum Agreement, to enter into a new
stage or period of the Exploration Permits. Any Party not wishing to extend shall have a right to
withdraw subject to the requirements of Article 13 and the Hydrocarbon Code.

ARTICLE 12 - TRANSFER OF INTEREST AND RIGHTS

12.1

12.1.1

12.1.2

12.1.3

12.1.4

12.1.5

12.1.6

Transfer

Subject always to the requirements of the Petroleum Agreement and the Hydrocarbon Code, the
transfer of all or part of a Party's Participating Interest, excepting transfers pursuant to Article 8 or
Article 13, shall be effective only if it satisfies the terms and conditions of this Article.

Except in the case of a Party transferring all of its Participating Interest, no transfer shall be made
by any Party which results in the transferor or the transferee holding a Participating Interest of less than
ten percent (10%) or holding any interest other than a Participating Interest in the Petroleum Agreement,
the Area of Interest and this Contract.

The transferring Party shall, notwithstanding the transfer, be liable to the other Parties for any
obligations, financial or otherwise, which have vested, matured or accrued under the provisions of the
Petroleum Agreement or this Contract prior to such transfer. Such obligations shall include, without
limitation, any proposed expenditure approved by the Management Committee prior to the transferring
Party notifying the other Parties of its proposed transfer.

The transferee shall have no rights in or under the Petroleum Agreement, the Area of Interest or
this Contract unless and until it obtains the necessary approval from the Minister in charge of Energy and
expressly undertakes in writing to perform the obligations of the transferor under the Petroleum
Agreement and this Contract in respect of the Participating Interest being transferred, to the satisfaction
of the Parties.

The transferee, other than an Affiliate, shall have no rights in or under the Petroleum Agreement,
the Area of Interest or this Contract unless each Party has consented in writing to such transfer, which
consent shall be denied only if such transferee fails to establish to the reasonable satisfaction of each
Party its financial and technical capability to perform its obligations under the Petroleum Agreement and
this Contract.

Nothing contained in this Article shall prevent a Party from mortgaging, pledging, charging or
otherwise encumbering all or part of its Participating Interest in the Area of Interest and in and under this

Contract for the purpose of security relating to finance provided that:

(a) such Party shall remain liable for all obligations relating to such interest;

(b) the encumbrance shall be subject to any necessary approval of the STATE or ONHYM
and be expressly subordinated to the rights of the other Parties under this Contract; and

(c) such Party shall ensure that any such mortgage, pledge, charge or encumbrance shall
be expressed to be without prejudice to the provisions of this Contract.

12.1.7 With reference to the provisions of section 4 and 8 of the Hydrocarbon Code, ONHYM agrees that
it will not seek to pre-empt any ignment of all or part of a Party’s Participating Interest. Furthermore,
the Parties agree that the assigning Party will not be obliged to advise any other Party of the commercial
terms of such agreement.

12.2 Right to Transfer
Each Party shall have the right, subject to the provisions of Article 12.1, to freely transfer its Participating Interest.

ARTICLE 13 - WITHDRAWAL FROM THE PETROLEUM AGREEMENT AND THE CONTRACT

13.1 Right of Withdrawal

13.1.1 Subject to the provisions of the Hydrocarbon Code and this Article 13, any Party may withdraw
from this Contract, and the Petroleum Agreement by giving notice to all other Parties stating its decision
to withdraw. Such notice shall be unconditional and irrevocable when given, except as may be provided
in Article 13.7.

13.1.2 The effective date of withdrawal for a withdrawing Party shall be the end of the calendar Month
following the calendar Month in which the notice of withdrawal is given, provided that if all Parties elect
to withdraw, the effective date of withdrawal for each Party shall be the date determined by Article 13.9.

13.2 Partial or Complete Withdrawal

13.2.1 Within thirty (30) Days of receipt of each withdrawing Party’s notification, each of the other
Parties may also give notice that it desires to withdraw from this Contract and the Petroleum Agreement.
Should all Parties give notice of withdrawal, the Parties shall proceed to abandon the relevant
Exploitation Concession(s) and /or Exploration Permits and terminate this Contract including the
corresponding interests under the Petroleum Agreement. If less than all of the Parties give such notice of
withdrawal, then the withdrawing Parties shall take all steps to withdraw from the Petroleum Agreement
and this Contract on the earliest possible date and execute and deliver all necessary instruments

and documents to assign their Participating Interest to the Parties which are not withdrawing, without any
compensation whatsoever, in accordance with the provisions of Article 13.6.

13.2.2 Any Party withdrawing under Article 11.2 or under this Article 13 shall at its option, (1) withdraw
from the entirety of the Area of Interest and abandon all rights in the Joint Property or (2) withdraw only
from all exploration activities under this Contract and the Petroleum Agreement, but not from any
Development Area, Commercial Discovery, or Discovery, whether appraised or not, made prior to such
withdrawal and shall retain its rights in the Joint Property, but only insofar as they relate to any such
Development Area, Commercial Discovery or Discovery. Said Party shall relinquish all other rights it
holds in the Joint Property.

13.3 Rights of a Withdrawing Party

A withdrawing Party shall have the right to receive its Entitlement of Hydrocarbons produced up until the effective
date of its withdrawal. The withdrawing Party shall be entitled to receive all information to which such Party is
otherwise entitled under this Contract and the Petroleum Agreement until the effective date of its withdrawal. After
giving its notification of withdrawal, a Party shall not be entitled to vote on any matters coming before the
Management Committee, other than matters for which such Party has financial responsibility.

13.4 Obligations and Liabilities of a Withdrawing Party

13.4.1 A withdrawing Party shall, following its notification of withdrawal, remain liable only for its share of
the following:

(a) Costs of Joint Operations, and Sole Risk Projects in which it has agreed to participate,
that were approved by the Management Committee or Sole Risk Parties as part of a Work
Programme and Budget or AFE prior to such Party’s notification of withdrawal, regardless of
when they are actually incurred;
(b) Any Minimum Exploration Work Programme for the current period or phase of the
Petroleum Agreement, and for any subsequent period or phase which has been approved pursuant
to Article 11.2 and with respect to which such Party has failed to timely withdraw under
Article 13.4.2;

(c) Emergency expenditures as described in Articles 4.2.2 (k) and 13.5;

(d) All other obligations and liabilities of the Parties or Sole Risk Parties, as applicable,
with respect to acts or omissions under this Contract prior to the effective date of such Party’s

13.4.2

withdrawal for which such Party would have been liable, had it not withdrawn from this Contract;
and

(e) In the case of a partially withdrawing Party, any costs and liabilities with respect to
Development Areas, Commercial Discoveries and Discoveries from which it has not withdrawn.

The obligations and liabilities for which a withdrawing Party remains liable shall specifically include its
share of any costs of plugging and abandoning wells or portions of wells in which it participated (or was
required to bear a share of the costs pursuant to Article 13.4.1(a)), to the extent such costs of plugging and
abandoning are payable by the Parties in accordance with the Hydrocarbon Code, this Contract and the
Petroleum Agreement. Any liens, charges and other encumbrances which the withdrawing Party placed on
such Party’s Participating Interest prior to its withdrawal shall be fully satisfied or released, at the
withdrawing Party’s expense, prior to its withdrawal. A Party’s withdrawal shall not relieve it from liability
to the non-withdrawing Parties with respect to any obligations or liabilities attributable to the withdrawing
Party under this Article 13 merely because they are not identified or identifiable at the time of withdrawal.

Notwithstanding the foregoing, a Party shall not be liable for any operations or expenditures it voted
against (other than operations and expenditures described in Article 13.4.1(b) or 13.4.1(c)) if it sends
notification of its withdrawal within five (5) Days (or within twenty-four (24) hours if the drilling rig to be
used in such operation is standing by on the Area of Interest) of the Management Committee’s vote
approving such operation or expenditure. Likewise, a Party voting against voluntarily entering into or
extending an Exploration Period or Exploitation Period or any period of the Petroleum Agreement or
voluntarily extending the Petroleum Agreement shall not be liable for the Minimum Exploration Work
Programme associated therewith provided that it sends notification of its withdrawal within thirty (30) Days
of such vote pursuant to Article 11.2.

Emergency

If a well goes out of control or a fire, blow out, sabotage or other emergency occurs prior to the effective date of a

Party’s withdrawal, the withdrawing Party shall remain liable for its Paying Interest s

share of the costs of such

emergency, regardless of when they are actually incurred.

Assignment

A withdrawing Party shall assign its Participating Interest free of cost to each of the non-withdrawing Parties in the
proportion which each of their Participating Interests (prior to the withdrawal) bears to the total Participating
Interests of all

the non-withdrawing Parties (prior to the withdrawal), unless the non-withdrawing Parties agree otherwise. The
expenses associated with the withdrawal and assignments shall be borne by the withdrawing Party.

A withdrawing Party shall promptly join in such actions
approvals required in connection with the withdrawal or
by the laws of Morocco. The non-withdrawing Parties shall do everything po:
in obtaining such approvals. Any penalties or expens

Approvals

s may be necessary or desirable to obtain any State
ignment, being duly executed by the Parties as required
ible to assist the withdrawing Party
incurred by the Parties in connection with such withdrawal

shall be borne by the withdrawing Party. If the State does not approve a Party’s withdrawal and assignment to the
13.8.3 “Security” means a standby letter of credit

other Parties, then the withdrawing Party shall at its option either (1) retract its notice of withdrawal by notice to
the other Parties and remain a Party as if such notice of withdrawal had never been sent or (2) hold its Participating
Interest in trust for the sole and exclusive benefit of the non-withdrawing Parties with the right to be reimbursed by
the non-withdrawing Parties for any subsequent costs and liabilities incurred by it for which it would not have been
liable, had it successfully withdrawn.

Security

13.8.1 A Party withdrawing from the Petroleum Agreement and this Contract pursuant to this Article 13,

prior to withdrawal, shall provide Security satisfactory to the other Parties to satisfy any obligations or
liabilities which were approved or accrued prior to notice of withdrawal, but which become due after its
withdrawal, including, without limitation, Security to cover the costs of an abandonment.

13.8.2 Failure to provide Security shall constitute Default under this Contract.

issued by a bank or an on demand bond issued by a
surety corporation, such bank or corporation having a credit rating indicating it has sufficient worth to pay its
obligations in all reasonably foreseeable circumstances, or any other securities approved by the Management
Committee.

Withdrawal or Abandonment by all Parties

In the event all Parties decide to withdraw, the Parties agree that they shall be bound by the terms and conditions of
this Contract for so long as may be necessary to wind up the affairs of the Parties with the State, to satisfy any
requirements of applicable law and to facilitate the sale, transfer or abandonment of property or interests held by
the Joint Account.

ARTICLE 14 - RELATIONSHIP OF PARTIES AND TAX

14.1

14.2

14.3

Relationship of Parties

The rights, duties, obligations and liabilities of the Parties under this Contract shall be individual, not joint or
collective. It is not the intention of the Parties to create, nor shall this Contract be deemed or construed to create a
mining or other partnership, joint venture, association or trust, or as authorising any Party to act as an agent, proxy
or employee for any other Party for any purpose whatsoever except as explicitly set forth in this Contract. In their
relations with each other under this Contract, the Parties shall not be considered as acting on behalf of the other
Parties except as expressly provided in this Contract.

Tax

Each Party shall be responsible for reporting and discharging its own tax measured by the income of the Party and
the satisfaction of such Party’s share of all contract obligations under the Petroleum Agreement and under this
Contract. Each Party shall protect, defend and indemnify each other Party from any and all loss, cost or liability
arising from a failure or refusal to report and discharge such taxes or satisfy such obligations.

United States Tax Election

14.3.1 If, for United States federal income tax purposes, this Contract and the operations under this
Contract are regarded as a partnership (and if the Parties have not agreed to form a tax partnership), each
“U.S. Party” (as defined below) elects to be excluded from the application of all of the provisions of
Subchapter “K”, Chapter 1, Subtitle “A” of the United States Internal Revenue Code of 1986, as amended
(the “Code’), as permitted and authorized by Section 761(a) of the Code and the regulations promulgated
under the Code. Operator is authorized and directed to execute and file for each U.S. Party such evidence
of this election as may be required by the Internal Revenue Service, including specifically, but not by way
of limitation, all of the returns, statements, and the data required by United States Treasury Regulations
Sections 1.761-2 and 1.6031-1(d)(2), and shall provide a copy thereof to each U.S. Party. Should there be
any requirement that any U.S. Party give further evidence of this election, each U.S. Party shall execute
such documents and furnish such other evidence as may be required by the Internal Revenue Service or as
may be necessary to evidence this election.

14.3.2 No Party shall give any notice or take any other action inconsistent with the election made
above. If any income tax laws of any State or other political subdivision of the United States or any
future income tax laws of the United States or any such political subdivision contain provisions similar to

those in Subchapter “K”’, Chapter 1, Subtitle “A” of the Code,

under which an election similar to that provided by Section 761(a) of the Code is permitted, each U.S.
Party shall make such election as may be permitted or required by such laws. In making the foregoing
election, each U.S. Party states that the income derived by it from operations under this Contract can be
adequately determined without the computation of partnership taxable income.

14.3.3 For the purposes of this Article 14, “U.S. Party” shall mean any Party which is subject to the
income tax law of the United States in respect of operations under this Contract.

14.3.4 No activity shall be conducted under this Contract that would cause any Party that is not a U.S.
Party to be deemed to be engaged in a trade or business within the United States under applicable tax laws

and regulations.

14.3.5 A Party which is not a U.S. Party shall not be required to do any act or execute any instrument
which might subject it to the taxation jurisdiction of the United States.

ARTICLE 15 - CONFIDENTIALITY,

15.1 Confidential Information

The treatment of confidential information shall be carried out in accordance with Article 18 of the Petroleum
Agreement.

ARTICLE 16 - FORCE MAJEURE

16.1 Subject to Article 13.5, the obligations of each of the Parties hereunder, other than the obligations to make
payments of money, shall be suspended during the period and to the extent that such Party is prevented or hindered
from complying therewith by “Force Majeure” (as hereinafter defined). Force Majeure shall be interpreted as
meaning any event which is normally beyond the control of the Party, because that Party is not in a position to
either prevent it or overcome it by exercising due diligence and by incurring reasonable expenses as measured by
oil industry standards. In such event, such Party shall give notice of suspension as soon as reasonably possible to
the other Parties stating the date and extent of such suspension and the cause thereof. Any of the Parties whose
obligations have been suspended as aforesaid shall resume the performance of such obligations as soon as
reasonably possible after the removal of the cause and shall so notify all the other Parties.

16.2 Ifas a result of Force Majeure, any Party is rendered unable, wholly or in part, to carry out its obligations
under this Contract the terms set out in the Petroleum Agreement prevail.

ARTICLE 17 - NOTICES

Except as otherwise specifically provided, all notices authorised or required between the Parties by any of the provisions of
this Contract, shall be in writing, in English, and also in French where such notice is required to be sent to the Ministry in
charge of Energy or such other Ministerial department, and delivered in person or by registered mail or by courier service or
by any electronic means of transmitting written communications which provides acknowledgement of receipt, and
addressed to such Parties as designated below. Oral communication does not constitute for purposes of this Contract, and
telephone numbers for the Parties are listed below as a matter of convenience only. The originating notice given under any
provision of this Contract shall be deemed delivered only when received by the Party to whom such notice is directed, and
the time for such Party to deliver any notice in response to such originating notice shall run from the date the originating
notice is received. The second or any responsive notice shall be deemed delivered when received. “Received” for purposes
of this Article with respect to written notice delivered pursuant to this Contract shall be actual delivery of the notice to the

s of the Party to be notified specified in accordance with this Article. Each Party shall have the right to change its

s at any time and/or designate that copies of all such notices be directed to another person at another address by
giving written notice thereof to all other Parties.

These notices shall be addressed:

Ministry in charge of Energy
B.P. 6208 — Rabat Instituts
Haut Agdal Rabat

MAROC

Attention: Monsieur le Secretaire General
Fax: (212-37) 77 47 32

The Office National Des Hydrocarures Et Des Mines (ONHYM)
5, Avenue Moulay Hassan

B.P. 99 Rabat

MAROC

Attention: Le Directeur General
Facsimile: (212-37) 28-16-26/34

KOSMOS ENERGY OFFSHORE MOROCCO HC
8401 North Central Expressway; Suite 280

Dallas, Texas 75225

Attn: Craig S. Glick

Fax: +1-214-363-9024

Notwithstanding this, in addition, the Parties may use any reasonable means of electronic communication, which does not
imply official notification.

ARTICLE 18 - APPLICABLE LAW AND ARBITRATION

18.1

Applicable Law

This Contract shall be governed by, construed, interpreted and applied in accordance with Moroccan Law, in the
same conditions stipulated in Article 7 of the Petroleum Agreement.

18.2

Arbitration

If any dispute arises out of or in connection with this Contract, the Parties in good faith shall use their best efforts
to come to an amicable and equitable settlement. If such settlement cannot be reached, then the Parties in dispute
shall refer the matter to arbitration in the same conditions stipulated in Article 20 of the Petroleum Agreement.

ARTICLE 19 - GENERAL PROVISIONS

19.1

19.1.1

19.1.2

Conflicts of Interest

Each Party undertakes that it shall avoid any conflict of interest between its own interests
(including the interests of Affiliates) and the interests of the other Parties in dealing with suppliers,
customers and all other organisations or individuals doing or seeking to do business with the Parties in
connection with activities contemplated under this Contract.

The provisions of the preceding paragraph shall not apply to:

(a) A Party’s performance which is in accordance with the local preference laws or
policies of the State; or

(b) A Party’s acquisition of products or services from an Affiliate, or the sale thereof to an
Affiliate, made in accordance with rules and procedures established by the Management
Committee.

19.2

19.2.1

Public Announcements

Operator shall be responsible for the preparation and release of all public announcements and
statements regarding this Contract or the Joint Operations; provided, however, that, no public
announcement or statement shall be issued or made unless prior to its release all the Parties have been
furnished with a copy of such statement or announcement and the approval of all Parties has been
obtained. Where a public statement becomes necessary or desirable because of danger to or loss of life,

19.3

19.4

19.6

damage to property or pollution as a result of activities arising under this Contract, Operator is authorised
to issue and make such announcement or statement without prior approval of the Parties, but shall
promptly furnish all Parties with a copy of such announcement or statement.

19.2.2 Any public announcements shall be made in compliance with Article 18.4 of the Petroleum
Agreement.

Assignees

Subject to the limitations on transfer contained in Article 12, this Contract shall inure to the benefit of and be
binding upon the assignees of the Parties.

Waiver

No waiver by any Party of any one or more defaults by another Party in the performance of this Contract shall
operate or be construed as a waiver of any future default or defaults by the same Party, whether of a like or of a
different character. Except as expressly provided in this Contract, no Party shall be deemed to have waived,
released or modified any of its rights under this Contract unless such Party has expressly stated, in writing, that it
does waive, release or modify such right.

Severance of Invalid Provisions
If and for so long as any provision of this Contract shall be deemed to be judged invalid for any reason
whatsoever, such invalidity shall not affect the validity or operation of any other provision of this Contract except
only so far as shall be necessary to give effect to the construction of such invalidity, and any such invalid provision
shall be deemed severed from this Contract without affecting the validity of the remainder of this Contract.

Modifications

Except as is provided in Article 19.5, there shall be no modification of this Contract except by written consent of
all Parties.

19.9

19.10

19.11

Headings

The topical headings used in this Contract are for convenience only and shall not be construed as having any
substantive significance or as indicating that all of the provisions of this Contract relating to any topic are to be
bound in any particular Article.

Singular and Plural
Reference to the singular includes a reference to the plural and vice versa.
Gender
Reference to any gender includes a reference to all other genders.
Counterpart Execution

This Contract is executed in the English and French language and may be executed in any number of counterparts
and each such counterpart shall be deemed an original Contract for all purposes; provided, however, that no Party
shall be bound to this Contract unless and until all Parties have executed a counterpart. The English version will be
used for day to day operational purposes, whilst the French version will prevail in the event of any dispute. For
purposes of assembling all counterparts into one document, Operator is authorised to detach the signature

page from one or more counterparts and, after signature thereof by the respective Party, attach each signed
signature page to a counterpart.

Warranties as to no Payments, Gifts and Loans

Each of the Parties warrants that neither it nor its Affiliates has made or will make, with respect to the matters
provided for hereunder, any offer, payment, promise to pay or authorization of the payment of any money, or any
offer, gift, promise to give or authorization of the giving of anything of value, directly or indirectly, to or for the
use or benefit of any official or employee of the State or to or for the use or benefit of any political party, official,
or candidate unless such offer, payment, gift, promise or authorization is authorized by the written laws or
regulations of the Kingdom of Morocco. Each of the Parties further warrants that neither it nor its Affiliates has
made or will make any such offer, payment, gift, promise or authorization to or for the use or benefit of any other
person if the Party knows, has a firm belief, or is aware that there is a high probability that the

other person would use such offer, payment, gift, promise or authorization for any of the purposes described in the
preceding sentence. The foregoing warranties do not apply to any facilitating or expediting payment to secure the
performance of routine government action. Routine government action, for purposes of this Article 19.11, shall not
include, among other things, government action regarding the terms, award or continuation of the Contract. Each
Party shall respond promptly, and in reasonable detail, to any notice from any other Party or its auditors pertaining
to the above stated warranty and representation and shall furnish documentary support for such response upon
request from such other Party.

19.12 Entirety

This Contract is the entire agreement of the Parties and supersedes all prior understandings and negotiations of the
Parties.

IN WITNESS of their agreement each Party has caused its duly authorised representative to sign this instrument on the date
indicated below such representative’s signature.

For and on behalf of the OFFICE NATIONAL DES HYDROCARBURES ET DES MINES (ONHYM)

Name: Amina BENKHADRA

Title: | General Director

Date: 03 MAI 2006

For and on behalf of KOSMOS ENERGY OFFSHORE MOROCCO HC (KOSMOS)
Name: James MUSSELMAN
Title: President and Director

/s/ James Musselman

Date: 03 MAI 2006

EXHIBIT ‘A’ TO BOUJDOUR OFFSHORE ASSOCIATION CONTRACT

ACCOUNTING PROCEDURE

TABLE OF CONTENTS

SECTION 1 GENERAL PROVISIONS
Ld Definitions
1.2 Purpose and Intent
13 Accounting Records
1.4 Cash Calls and Advances
1.5 Statements and Billings
1.6 Inventories of Material
1.7 Adjustments
1.8 Audits

SECTION II CHARGEABLE EXPENDITURE
2.1 Contract Payments

2.2 Personnel Costs

2.3 Material

2.4 Equipment and Services provided by Operator or its Affiliates
2.5 Services provided by Non-Operators and Third Parties

2.6 Transport and Travel

2.7 Legal Expens
2.8 Taxes

2.9 Damages and Losses

2.10 Insurance and Claims

2.11 Field Expenses and Logistical Support
2.12 Other Types of Expenditures

2.13 Administrative Overhead

SECTION III RECEIPTS
3.1 General
SECTION IV MATERIALS
41 General
42 Direct Purchases from Third Parties
43 Transfers between Joint Operations
44 Warehouse Storage Charges
45 Warranty of Material
46 Disposal of Material
47 Price
SECTION V BUDGETARY, FORECASTING AND REPORTING PROCEDURE
S.1 Budget Preparation
5.2 Budget Review and Amendment
53 Budget Approval and AFE Approval
5.4 Sub-Division of Budgets for Approval by AFE and for Control
5.5 Authorisation for Capital and Extraordinary Operating Expenditures
5.6 Cost Control Reports
SECTION I
GENERAL PROVISIONS
11 DEFINITIONS

In this Schedule:

(i)

(ii)

“Accruals” means the difference in any period between costs and benefits computed on the Cash Basis
and costs and benefits computed on the Accruals Basis;

“Accruals Basis” means that basis of accounting under which costs and benefits are regarded as
applicable to the period in which the liability to the cost is incurred or the right to the benefit arises regardless of

when invoiced, paid or received;

“Budget” means any budget in respect of a Work Program and Budget.

“Cash B: ” means that basis of accounting under which only costs actually paid in cash and benefits
actually received in cash are included for any period;

“Capital Expenditure” means costs and expenditures incurred in but not limited to the following
operatior ‘ismic surveys, the drilling of all wells, development feasibility studies, the design, construction,
installation or acquisition of any permanent facilities, permanent additions to Joint Property and administrative
costs directly attributable to such operations;

(vi) “Controllable Material” means such items of Material, property, plant or equipment having an individual
value specified in the Operator’s standard procedure in force from time to time and which are subject to record,
control and inventory;

(vii) “Extraordinary Operating Expenditures” means all operating c and Operating Expenditures of a non-
recurring nature, including, but not limited to, damage payments, costs of final abandonment of Joint Operations,
major repairs to Joint Property and costs of blow-outs, fires, storms, explosions and other catastrophes;

(viii) “Joint Expenditure” means all costs and expenses incurred for Joint Operations pursuant to the Contract;

(ix) “Major Surplus Item(s)” means any item(s) of Material and equipment having an ori
original cost to the Joint Account of more than one hundred thousand US Dollars ($100,000) ;

inal or aggregated

1.2

1.3

(x) “Material” means personal property, equipment and supplies
(xi) “Month” means a calendar month according to the Gregorian Calendar
(xii) “Operating Expenditures” means costs and expenditures other than Extraordinary Operating Expenditure

and Capital Expenditure incurred in the conduct of operations, pursuant to the Contract, for the exploration,
appraisal, development and production of Hydrocarbons and the handling thereof, and maintenance of Joint
Property, as provided in the Contract;

(xiii) “Year” means any year in respect of a Calendar Year.
(xiv) Words and expressions defined in the Contract have the meanings therein ascribed to them;
(xv) Reference to any section, subsection or paragraph is to a section, subsection or paragraph of this Exhibit.

Reference to any article is to an article of the Contract of which this Exhibit forms part.
PURPOSE AND INTENT

The purpose of the Accounting Procedure is to establish the principles of accounting which shall truly reflect the Operator’s
actual cost to the end that the Operator shall, subject to the provisions of the Contract, neither gain nor lose by reason of the
fact that it acts as the Operator. Each of the Parties is responsible for maintaining its own accounting records to comply with
all legal requirements and to support all fiscal returns or any other accounting reports required by any governmental
authority in regard to the Joint Operations, except those (if any) which it is the statutory obligation of the Operator to
prepare and submit on behalf of the Parties. To enable each Party to maintain such accounting records, the Operator will
provide each Party with such accounting data and information as may be reasonably necessary to enable such Party to fulfil
any statutory obligation or obligation under the Contract to which it may be subjected, to the extent that such data and
information could reasonably be expected to be available from the Joint Account records maintained by the Operator ,which
will, at a minimum, be in a format normally found within the international oil industry, and the cost thereof shall be for the
Joint Account.

Special statements, in addition to the above, provided by the Operator for the benefit of an individual Party shall be at the
expense of that Party.

ACCOUNTING RECORDS

1.3.1 The Operator shall open and maintain such separately identifiable accounting records may be necessary to
record in a full and proper manner all Advances received by the Operator from the Parties, all expenditures
incurred and all receipts obtained by the Operator in connection with the Joint Operations.

1.3.2 The Joint Account shall be maintained in US Dollars. When Operator translates into US Dollars the
transactions in currencies other than US Dollars for the purpose of recording them in the Joint Account, it will use
applicable

14

1.4.1

1.4.2

1.4.3

1.4.4

1.4.5

1.4.6

1.4.7

Moroccan accounting principles, normal procedures, and/or corporate rates, such rates to be advised to the Parties.
CASH CALLS AND ADVANCES

Operator will be entitled to request each Party to pay cash in advance for its share of duly forecast
expenditure in US Dollars or such other currency as may be agreed under paragraph 1.4.4. Such expenditure shall
include any royalty payable by the Operator in relation to the Contract. Each such request will stipulate the date on
which payment is due.

At least once in each Month, the Operator shall supply to the Parties a written estimate of its total Cash Call
to meet expenditures for the Joint Account during the succeeding Month stated in terms of the Operator’s
requirements for US Dollars. Cash Calls for all expenditures to be made in currencies other than US Dollars shall
be calculated in US Dollars using a market rate of exchange and shall be added to the US Dollars requirements.
Each Party shall pay its Cash Call within ten (10) Business Days after receipt of such written estimate, or on the
specific date, if later.

A cash forecast for the two Months following the Cash Call will be provided.

Following a Cash Call each Party shall pay to the designated bank account its Paying Interest share of each
Advance in sufficient time so that it will be credited to such bank account on the due date(s) specified in the Cash
Call.

Notwithstanding paragraph 1.4.2, Operator may request Cash Calls in a currency other than US Dollars but
only for significant amounts of expenditure which are contractually required to be paid in such other currency. For
the purposes of this an amount less than five hundred thousand US Dollars ($500,000) is unlikely to be considered
‘significant’. Any such Cash Call will be handled in accordance with the provisions contained in this sub section
1.4,

Should the Operator be required to make payments for the benefit of the Joint Operations which were
unforeseen at the time of providing the Parties with any Monthly notice of Cash Calls, Operator at its sole
discretion may make a written request to each Party for a special Advance covering their share of such payments.
Each Party shall pay its special Advance within ten (10) Business Days after receipt of such written request, or on
the specified date, if later.

Subject to paragraph 1.4.7 interest paid or received on any bank account in connection with the Joint
Operations shall to the extent applicable to Joint Operations be allocated to Parties in proportion to their
contribution to the funding of the Joint Account over the period for which such interest has accrued.

In addition, where any Advance is paid late, the Party or Parties, shall be debited with interest on such late
payment at a rate of five (5) percentage

1.5

1.4.8

1.4.9

1.4.10

points above LIBOR rate for US Dollars Cash Calls for the number of Days such Advance is late. The Party or
Parties who paid their Advances on time will be credited, in proportion to the amount of their Advances, with any
interest charged to late payers.

Notwithstanding the above, if any Party fails to pay in full its Paying Interest share of any Advance, the
provisions of Article 8 shall apply.

The Operator will supply with each Cash Call a statement indicating the approved AFE’s for which the
funds are required and the amounts attributable to each such AFE.

The Operator shall use its best endeavours to restrict the funds held for the Joint Operations to a level
consistent with that required for the prudent conduct of the Joint Operations and, if circumstances occur so that
funds are not required for immediate disbursement, shall reduce future Cash Calls accordingly.

STATEMENTS AND BILLINGS

Not later than the twenty-fifth Day of each Month the Operator shall furnish to the Parties a billing statement
for the previous Month, cumulative for the Year to date and inception to date, reflecting charges and credits to the
Joint Account. Such expenditure statements will be summarised by AFE or any other appropriate classification
indicative of the nature thereof and will be in sufficient detail to permit comparison with the approved Work
Programme and Budget. Such expenditure statement shall be accompanied by a comparison of Advances and
expenditure in US Dollars and any other currency the subject of a Cash Call for the period in question and
calculation of the balance due to or from each of the Parties.

All expenditure made in a currency not subject to a Cash Cash Call shall be charged to the Joint Account in.
US Dollars at the actual cost of purchase of such other currencies or at such bookkeeping exchange rates referred
to in paragraph 1.3.2, as appropriate.

Charges and credits to the Joint Account will be included in the expenditure statement on an Accruals Basis.
For the purpose of calculating the balance due to or from each Party, Accruals will be eliminated.

The Parties agree that the Operator shall not benefit or suffer from any gain or loss arising from the
fluctuation of currencies as regards the provision of funds for or obligations incurred on behalf of the Joint
Account. If any such gain or loss shall arise the Operator shall effect the appropriate adjustment to the Joint
Account.

In the event that the Operator elects not to call cash in advance and notifies the Non-Operators accordingly,
then Non-Operators will pay their Paying Interest share of Monthly cash expenditure within fifteen (15) Days of
receipt of the expenditure statement referred in paragraph 1.5.1.

1.6

INVENTORIES OF MATERIAL

Records of any stock of Material purchased by the Operator shall be kept by the Operator in accordance with
its usual procedures for controlling such Material.

The Operator shall maintain records of expenditure in relation to the acquisition of Joint Property for Joint
Operations. Records shall be maintained by the Operator which shall contain sufficient detail to enable physical
identification of the Joint Property and identification between properties.

Ifa cyclical inventory control system is not maintained, then, at least annually for warehouse stocks, a
complete inventory shall be taken by the Operator of all Controllable Material forming part of the Joint Property.
Notice of intention to take a complete inventory shall be given by the Operator at least thirty (30) Days before any
such inventory is to be taken, so that each Non-Operator at its own expense may be represented when any such
inventory is taken.

If the Operator maintains a cyclical inventory control system, the Operator may notify Non-Operators whereupon
the taking of a complete inventory shall not be required and in such case the Non-Operators shall have the right to
attend the Operator’s premises to observe any part of such cyclical check upon giving at least thirty (30) Days
notice to the Operator and the other Non-Operators.

Failure of any of the Non-Operators to be represented at the taking of any complete inventory or any part of an
inventory taken on a cyclical basis shall bind such Non-Operators to accept any such inventory taken by the
Operator which shall upon request furnish the Non-Operators with copies of all inventories together with its
reconciliation and list of overages and shortages.

Special inventories may be taken whenever there is any change in the Paying Interest in the Property owned
by the Parties. In such cases, both the assignor and the assignee shall be entitled to be represented and shall be
bound by the inventory so taken whether or not such representation is provided. The cost of taking any such special
inventory shall be for the sole account of the assignor and/or assignee and shall not be charged to the Joint
Account.

Each Non-Operator shall be entitled to giving thirty (30) Days notice in writing, at its own expense, to require the
Operator to take a special inventory of the Material forming part of the Joint Property at any reasonable time,
provided such request shall not interfere with Joint Operations or other operations of the Operator.

A special inventory shall be taken upon any change of the Operator and the cost thereof shall be charged to the
Joint Account.

ADJUSTMENTS
Payment of any Cash Call shall not prejudice the right of any of the Parties to protest or question the correctness of any
amount included in an expenditure statement. Subject to the right of audit under sub-section 1.8, all expenditure statements
rendered to the Parties by the Operator in relation to any Year shall conclusively be presumed to be true and correct after
twenty four (24) Months following the end of such Year unless within the said twenty four (24) Month period any Party
takes written exception thereto and makes claim on the Operator for adjustment. Similarly adjustments favourable to the
Operator shall only be made if notice is given to each Party within the aforesaid twenty four (24) Month period. The
provisions of this section shall not prevent adjustments resulting from a physical inventory of Controllable Material forming
part of the Joint Property or from adjudicated claims involving a third party or from adjustments required by a statutory
authority.

AUDITS

1.8.1 Subject to paragraph 1.8.4 and upon giving at least sixty (60) Days notice in writing to the Operator, the
Non-Operators shall have the right to audit the Operator’s accounts and records relating to the Joint Account. The
Non-Operators must complete the audit and take written exception to and make claim upon the Operator for all
discrepancies disclosed by said audit within a twenty four (24) Month period following the end of the Year in
which the expenditure was incurred.

Subject to paragraph 1.8.4, the right of audit includes the right of access at all reasonable times during normal
business hours to all personnel, accounts and records pertaining to the Joint Account maintained by the Operator.

The Non-Operators will make every reasonable effort to conduct audits jointly and at the same time in a manner
which will result in a minimum of inconvenience to the Operator.

1.8.2 Notwithstanding that the said period of twenty-four (24) Months may have expired, if evidence exists that
the Operator has been guilty of wilful misconduct, the Non-Operators shall have the right to conduct further audits
in respect of any earlier periods and make further claims arising from such audits.

1.8.3 Within three (3) Months of receiving a written audit report the Operator will use its best endeavours to
answer any audit exceptions in such report. Should the Non-Operators consider that the Operator’s reply requires
further investigation of any item therein, the Non-Operators shall have the right to conduct further investigations in
relation to such matter and make further claims arising from such investigations notwithstanding that the said
period of twenty four (24) Months may have expired. Such further investigations shall

be commenced within thirty (30) Days and be concluded within sixty (60) Days of the receipt of the Operator’s

reply.
1.8.4 Audits of accounts and records pertaining to the Joint Account which:
(i) include information generally accepted as proprietary and confidential, or
(ii) are maintained by an Affiliate of the Operator, other than any Affiliate of the Operator which is
conducting more than 20% of the Joint Operations on behalf of the Operator, or an Affiliate that does
more than 20% of its activity with the Joint Operations or
(iii) relate to charges made under sub-section 2.2,

may, at Operator’s request, be conducted by the Operator’s statutory auditors, provided such appointment
is accepted by the statutory auditors. If the Operator’s statutory auditors will not accept such appointment,
such audits shall be conducted by an external auditor of international standing mutually agreeable to all
Parties, such agreement not to be unreasonably withheld.

The terms of reference for audits to be carried out under paragraph 1.8.4(iii) are detailed below. The auditors will
provide a certificate to confirm, in respect of the Operator and/or its Affiliates that:

(a) the salaries and related benefits charged to each time-writing department are in accordance with
the payroll records;

(b) the total administrative overhead costs incurred have been correctly allocated to time-writing
and non-time-writing department in accordance with the Operator’s established procedures;

(c) the costs of non-time-writing departments have been allocated to time-writing departments in
accordance with the Operator’s established procedures;

(d) all corporate overhead costs incurred for the benefit of the Operator and/or its Affiliates alone

have been identified and excluded from the allocated overheads.
The audit certificate will identify the methods and extent of the audit and any changes in the Operator’s
accounting methods that has occurred in the period under audit.

The above terms of reference may be amended from time to time by the Management Committee and the
appointed auditors, such agreement not to be unreasonably withheld.

Adjustments agreed between Operator and Non-Operators will be recorded in the Joint Account as soon as
possible after agreement is reached.

If the Operator and Non-Operators are unable to reach final agreement on a proposed audit adjustment, and either
Operator or Non-Operator so desire,

such adjustment shall be referred to the Management Committee for resolution.
Parties may review Operator’s regular cost allocation procedures to ensure their reasonableness.
Costs incurred by the Non-Operators in connection with this subsection 1.8 shall not be charged to the Joint

Account. Unless otherwise agreed by the Non-Operators, such audit costs shall be borne by all Non-Operators in
the ratio of their Paying Interests.

SECTION II

CHARGEABLE EXPENDITURE

Operator shall charge the Joint Account with the following items of expenditure insofar as they relate to and are necessary for the
conduct of the Joint Operations:

2.1

2.2

CONTRACT PAYMENTS

Periodic payments, training obligations and fees of whatever nature paid by the Operator on behalf of the Parties in
connection with the Joint Operations.

PERSONNEL COSTS

Actual cost of salary and related benefits and associated office overhead of all timewriting personnel who work on Joint
Operations. For the purposes of this Exhibit, the term personnel includes employees and third party contractors occupying
a headcount position of the Operator or any of its Affiliates.

2.2.1

Time Sheets

All personnel who work on Joint Operations under the direct control of the Operator, with the exception of those
referred to in paragraph 2.2.2(v), will maintain time sheets for the purpose of charging salary and related benefits
to the Joint Account. Time sheets will record time worked on Joint Operations and all other operations whether
such personnel are engaged full-time or part-time on Joint Operations.

Personnel Employed by the Operator or any of its Affiliates

(i) The amount to be charged to the Joint Account for personnel of the Operator or any of its Affiliates who
are working on Joint Operations, other than any such person who is working in a location for which the cost of
salary and related benefits is to be charged direct, shall be a proportion of the Operator’s or any of its
Affiliates actual costs of salaries and related benefits Such proportion shall be calculated as the time worked
by such personnel on Joint Operations divided by the total time worked by such personnel as shown on the
time sheets. This calculation is to be based on actual costs and actual time worked in a Year, but preliminary
charges may be made to the Joint Account on a Monthly basis. The method of charging personnel charges
shall be in accordance with the usual procedures by the Operator.

ociated with indirect time such as annual holidays, public holidays, sickness, staff training,
ipervisory duties, general administration, and other like items shall be allocated both to the Joint

(i)

Operations and to other operations in the same proportions as above.

(iii) Payments in respect of redundancy or other termination of any personnel shall be allocated to Joint
Operations and any other operations of the

2.3

Operator and its Affiliates which have benefited from the services of the personnel involved. The method of
allocation shall be fair and equitable amongst the Operator, other Parties and Operator’s Affiliates.

(iv) For the purpose of this sub-section the actual cost of salary and related benefits will comprise:-
(a) gross salary plus allowances and benefits;

(b) pension, National Insurance cost and any governmental tax or other such charges that may be levied in
respect of personnel but which shall not be disproportionately charged;

(c) all direct expenses reasonably and necessarily incurred by personnel including travelling and
relocation expense and living allowance (when paid in lieu of hotel expense for visits to sites); and

(d) in respect of contractor personnel, invoiced costs and all direct expenses relating to those personnel.
All expenses charged to the Joint Account under this paragraph 2.2 shall be in accordance with the Operator’s

standard terms of employment in force in the relevant period and shall include those incurred in connection
with the families of personnel where appropriate.

(v) Associated office overhead costs comprises of the following items:

(a) the salary and related benefits (as described in this paragraph) of personnel who are employed on the Joint
Operations or who support Joint Operations and whose time cannot be directly allocated owing to the
impracticability of doing so. Such personnel may be employed by, seconded to, or hired from any third party
agency by the Operator or any of its Affiliates; and

(b) Overhead costs incurred in supporting the Joint Operations including, but not limited to, property costs,
personnel department costs, office services,accounting services, communications and computer applications.

MATERIAL

Material purchased or transferred for use in Joint Operations shall be charged to the Joint Account in accordance with
Section IV.

24

2.5

24.1

2.4.2

2.43

EQUIPMENT AND SERVICES PROVIDED BY OPERATOR OR ITS AFFILIATES

The cost of equipment used or services provided by the Operator (including office facilities, electronic
equipment, furniture and fixtures, accounting and similar systems), owned, rented or leased exclusively or in part
by the Operator or one of its Affiliates, or equipment provided from other operations of Operator for the benefit of
the Joint Operations. The charge for owned equipment and services shall be at rates commensurate with the cost of
ownership determined in accordance with the Operator’s normal accounting procedures.

The equipment and facilities referred to in paragraph 2.4.1 shall exclude major items such as drilling rigs,
production platforms, oil and gas transportation systems, storage facilities, rates for which shall be subject to
approval by the Management Committee.

The cost of ownership as referred to in paragraph 2.4.1 will include, but not be limited to, labour,
maintenance, repairs, other operating expenses, insurance, taxes, and depreciation and cost of investment on the

depreciated asset.

SERVICES PROVIDED BY NON-OPERATORS AND THIRD PARTIES

Consultants and other services and facilities provided by Non-Operators and third parties for the Joint
Operations shall be charged at cost unless chargeable elsewhere in this Section II.

2.6

2.7

TRANSPORT AND TRAVEL

All reasonable travelling expenses and relocation costs of Operator’s personnel and their families engaged
on Joint Operations unless chargeable elsewhere in this Section II. Such costs shall also include transportation of
personal and household effects and all other relocation expenses in accordance with established rules followed by
the Operator. When an employee’s assignment to the Joint operation is completed and the Operator elects to retain
such employee for any other assignment outside the country of the employee’s home base, the Joint Account shall
bear no travel or moving expenses.

The cost of transport to move personnel, equipment, Material and supplies necessarily incurred by the
Operator or any of its Affiliates in connection with the Joint Operations.

LEGAL EXPENSES

and expenses of litigation, or other legal service necessary or expedient for the protection of the
's, including external

2.8

2.9

lawyers’ fees and expenses, together with all judgements obtained or any damages awarded against the Parties or
any of them on account of the Joint Operations and actual expenses incurred by any Party in securing evidence for
the purpose of defending against any action or claim prosecuted or urged against the Joint Account or the subject
matter of the Contract. Operator shall provide Non-Operators with written notice as to payments related to
litigation.

Fees and expenses of outside lawyers in connection with litigation as referred to in paragraph 2.7.1 shall
not be charged to the joint Account unless authorised by the Management Committee.

TAXES

The Operator shall charge the Joint Account with all taxes and other governmental levies of every kind and
nature (other than those on profits or income of the Parties) ed or levied upon or in connection with the Joint
Operations which have been paid by the Operator for the benefit of or on behalf of the Parties. Operator shall
provide Non-Operator with written notice of unusual or non-routine tax payments, disputes and/or notices from
any tax authority.

If any tax or levy paid by the Operator is recoverable at a later date, the Operator shall take steps to recover
such tax or levy and shall promptly credit refunds to the Joint Account. If the Operator demonstrates that any tax
which is normally recoverable cannot be so recovered, such tax will be chargeable under this paragraph.

If Operator or its Affiliate is subject to income or withholding tax as a result of services performed for the
Joint Operations under the Agreement, its charges for such services may be increased by the amount of such taxes
incurred (gross up).

DAMAGES AND LOSSES

All costs and expenses necessary for the repair or replacement of Joint Property because of fire, flood, storm, theft,
accident or any other cause except insofar as such costs and expenses are the liability of the Operator under the
Contract. The Operator shall furnish the Non-Operators with a notice of any damage or loss incurred in excess of
one hundred thousand US Dollars ($100,000) for each incident as soon as practicable after a report thereof has
been received by the Operator. The Operator shall also furnish to any Non-Operator, in respect of any damage or
loss, such information and documentation as may be reasonably requested.

2.10

2.10.1

2.10.2

INSURANCE AND CLAIMS

Premiums paid for insurance carried for the benefit of all Parties, charged at cost in connection with the Joint
Operations

Expenditure made in settlement of any claims, damages, judgements and other such expenses, incurred in
connection with the Joint Operations.
2.11

2.12

2.13

2.10.3 If no insurance is carried as to a particular loss the actual expenditure incurred and paid by the Operator in
settlement of any losses, claims, damages, judgements and other expenses, including legal services, shall be
charged.

FIELD EXPENSES AND LOGISTICAL SUPPORT

2.11.1 Alle and expenses of establishing, staffing and maintaining any office, operational base, warehouse,
camps, housing and other field services and facilities used in connection with the Joint Operations and not
otherwise provided herein. If such facilities are used in connection with other operations the cost charged to the
Joint Account shall be a proportion calculated on an equitable basis.

2.11.2 Any cost of acquiring, leasing, operating and maintaining aircraft, land vehicles or seagoing vehicles as
required for the safe and efficient conduct of Joint Operations. If such facilities and equipment are used in
connection with other operations the cost charged to the Joint Account shall be a proportion calculated on an
equitable basis.

OTHER TYPES OF EXPENDITURE

Any type of expenditure not covered by the types of expenditure described in this Accounting Procedure incurred by the
Operator which is necessary and proper for the Joint Operations, provided it is approved by the Parties.

ADMINISTRATIVE OVERHEAD

The cost of the head office overheads incurred by Operator or its Affiliates, applicable to the Joint Operations hereunder,
shall be charged to the Joint Account. This charge shall be for advice, service and assistance of a general nature not
otherwise provided for herein and shall be made at the following rates, before grossing up under section 2.8.3 above, on
total expenditures:

For the first $5,000,000 per Calendar Year - 3.0%
Over $5,000,000 to $10,000,000 per Calendar Year = — 2.0%
Over $10,000,000 to $15,000,000 per Year - 1.0%
Over $ 15,000,000 per Calendar Year - 0.5%

Expenditure to be used in this sub-section 2.14 against which to apply the percentage charges shall not include royalties,
petroleum income taxes and items of a like nature.

Credits arising from disposition of the Joint Property shall not be deducted from total expenditures in determining such
charge.

Upon the first Commercial Discovery of petroleum the basis and the percentage for the computation of the Operator’s
overhead shall be reviewed and, if modified by the Parties, applied as from the effective date of such modification.

3.1

SECTION III
RECEIPTS
GENERAL

The Operator shall promptly credit the Joint Account with all sums received in connection, with the Joint Operations as a
result of

(i) sale of Material and other Joint Property;

(ii) services provided to third parties or individual Parties by the Operator on behalf of the Parties whether using
Material and equipment, other Joint Property facilities, expertise or otherwise;

(iii) reimbursement by third parties of any sums expended by the Operator on behalf of the Parties;

(iv) insurance claims made by the Operator in respect of insurance carried for the benefit of all the Parties;
claims made by the Operator on behalf of the Parties;
material and equipment returned to the Operator or any of its Affiliates from the Joint Operations;

any other event giving rise to a receipt by the Operator on behalf of the Parties.

SECTION IV
MATERIALS
4.1 GENERAL

Material acquired for Joint Operations shall be charged as provided in this section. Only such Material shall be purchased

for the Joint Account as may be reasonably required and the accumulation of surplus stocks shall be avoided so far as is

reasonably practical and consistent with efficient and economic operations.
42 DIRECT PURCHASES FROM THIRD PARTIES

4.2.1 Material purchased from third parties will be recorded in the Operator’s inventory accounting system and
shall be recorded at the price paid by the Operator or its Affiliates after deduction of all discounts actually received
by the Operator or its Affiliates. Price shall include such costs as export broker’s fees, transportation charges,
insurance charges, loading and unloading fees, import duties, licence fees and applicable taxes associated with the
procurement of Material.

4.2.2 Issues of Material shall be charged to Joint Operations using the relevant prices recorded in the Operator’s.
inventory accounting system.

43 TRANSFERS BETWEEN JOINT OPERATIONS

43.1 No charge shall be made for Material transferred by Operator or its Affiliates between Joint Operations
except as provided in this sub-section 4.3.

4.3.2 Operator or any of its Affiliates may transfer Material for use on Joint Operations. The Operator or any of
its Affiliates shall, unless otherwise agreed by the Parties, value transfers on the basis of cost of material so
transferred as recorded in the Operator’s inventory accounting system. Transfer of materials with a difference of
over $100,000 between cost and market shall be transferred at market.

4.3.3 Operator may transfer Material from Joint Operations provided that Joint Operations are not adversely
affected by such transfers. Operator will credit the Joint Account with the price of such Material as determined
under paragraph 4.2.2.

44 WAREHOUSE STORAGE CHARGES

Warehouse storage charges shall be made to the Joint Account for all costs associated with the storage and handling of

Material. Where stock is stored in a warehouse facility which is shared by several operations, a storage charge relating to

the fixed warehouse costs (i.e. rent and rates, including pipeyard) will be levied Monthly,

based on the space occupied by the Material. Handling costs will be charged to the Joint Operation based on total activity

in the warehouse in the period.

45 WARRANTY OF MATERIAL

The Operator does not warrant the Material charged to the Joint Account beyond the manufacturer’s or supplier’s
guarantee, express or implied. In the case of any such Material which is defective a credit shall not pass to the Joint
Account until an adjustment has been received by the Operator from the manufacturer or supplier.
4.6

4.6.1

4.6.2

4.6.3

4.6.6

DISPOSAL OF MATERIAL

The Operator shall have a prior right to purchase any surplus Material, other than Major Surplus Items, at
the price recorded in its inventory accounting system, but is under no obligation to do so.

In the event that Operator does not wish to exercise its rights under paragraph 4.6.1, Operator shall dispose
of any surplus Material, other than Major Surplus Items, without recourse to the other Parties and in accordance
with its normal procedures.

In the case of Major Surplus Items, Operator shall give notice of the proposed disposal and method of
disposal, including details of the original purchase date, original or aggregated original cost and estimated
proceeds, and obtain the approval of the Management Committee before proceeding.

At the time of giving approval to dispose, such approval to be given within ten (10) Business Days of
receipt of the notice received under paragraph 4.6.3, each Party shall indicate whether it wishes to acquire any of
the Major Surplus Items. Failure by any Party to respond within the ten Day notice period shall be deemed
approval for the Operator to proceed as proposed.

If more than one Party has indicated its wish to acquire the same Major Surplus Item then the Operator
shall promptly, in respect of each such item, notify each such Party of the name of the other Parties who wish to
acquire that item. Such Parties shall be allowed fourteen (14) Days from the date of such notification to agree upon
a division or allocation of each such item between themselves. If the Parties concerned are unable to agree upon a
division or allocation of any Major Surplus Item the Operator shall request competitive bids from the Parties
concerned in respect of that item and shall accept the highest bid. Where the Operator bids in competition with
other Parties it shall arrange the bidding procedure so that it gains no advantage from acting as the Operator.

If no Party has advised the Operator of its wish to purchase any or all Major Surplus Items the Operator
shall, unless the nature or value of an item makes tendering impracticable or uneconomic, prepare a list of the
items for sale and competitive bids shall be requested from third parties and from the Parties. The Operator will
ordinarily accept the highest bid but shall reserve the right to accept or refuse any offer. In the event that the
highest offer is not accepted the Operator will inform the Parties in advance of refusing such offer giving its
reasons therefore. All documentation concerned with such

47

competitive bids and all subsequent sales shall be retained as part of the records available for audit.
PRICE

The “price” at which Material will be held in the Operator’s inventory accounting system for the purposes
of sub-sections 4.2, 4.3 and 4.6 shall be calculated and charged to the Joint Account as set out below.

New Material
New Material (Condition “A’) being new Material never used, at one hundred per cent (100%) of the cost thereof.

Good Used Material
Good Used Material (Condition “B’), being used Material in sound and serviceable condition, suitable for re-use
without reconditioning, at seventy five percent (75%) of the cost thereof.

Other Used Material
Used Material (Condition ‘C’), being used Material which is not in sound and serviceable condition but suitable
for re-use after reconditioning, shall be valued at fifty percent (50%) of the cost thereof.

Bad-Order Material
Bad-Order Material (Condition ‘D’) being used Material which is no longer suitable for its original purpose
without excessive repair but usable for some other purpose, at an appraised value.

Junk Material
Junk Material (Condition “E’) being obsolete and scrap Material, at prevailing prices.

For the purposes of this sub-section 4.7, cost to the Joint Account shall be computed on a consistent basis which accords
with standard accounting practice and which has previously been approved by the Management Committee.

SECTION V.

BUDGETARY, FORECASTING AND REPORTING PROCEDURE

5.1 BUDGET PREPARATION

5.1.1

Exploration, Appraisal and Production Budgets

Each exploration, appraisal and production Budget required pursuant to Clause 6 shall include: -

(i) an estimate in US Dollars of the total cost of the relevant Programme and a sub-division of such total
into each main classification and sub-classification of cost as provided for in sub-section 5.4 below.
Estimates for each such classification and sub-classification of cost shall be based on an Accruals Basis for
each of the Calendar Quarters of the relevant Year or Years;

(ii) an estimate of the amount of each major currency in which such total cost is to be paid. Such estimate
shall be phased for each of the Calendar Quarters of the relevant Year or Years;

(iii) a schedule of estimated inventory movement;
(iv) the amount of any estimating allowance added in accordance with paragraph 5.5.2;

(v) a statement indicating which Budget items, if any, are contingent upon the outcome of other Budget
items identifying main commitments separately;

(vi) an estimate of the timing and value of the commitments (being contracts or other orders placed or goods
purchased) to be made under the Budget items identifying main commitments separately;

(vii) an estimate of the cos
total number of man Da’

and number of all employees and contract personnel (such details to include the
budgeted) analysed by function.

Development Budgets
Each development Budget required pursuant to Clause 6 shall include:

(i) an estimate in US Dollars of the total cost of the development and a subdivision of such total into each
main classification and sub-classification of cost as provided in sub-section 5.4. The estimate of each such
classification and sub-cl fication of cost shall be based on an Accruals Basis and shall be shown by
Calendar Quarter for the first Year and by

5.2

Year for each subsequent Year of the Development, and the Accruals for each such main classification in
each year shall be separately identified;

(ii) the items detailed in paragraphs 5.1.1 (ii) to (v) inclusive;
(iii) an estimate of the timing and value of the AFEs and commitments to be made under the Budget
identifying total commitments under each main classification of cost as provided in sub-section 5.4 in each

Calendar Quarter of the first Year and in each of the subsequent Years;

(iv) an estimate of the annual operating costs for the first five (5) Years of production subdivided into
appropriate classification of cost;

(v) an estimate of the costs and number of all employees and contract personnel (such details to include the
total number of man Days budgeted) analysed by function.

Any revisions to the Budget or Programme described in sub-sections 5.1.1 and 5.1.2 of this Accounting Procedure
shall clearly demonstrate variances to the original Budget or Programme and the reason for such change. Further,

Operator shall provide any other information material to the Budget.

BUDGET REVIEW AND AMENDMENT

Each review of or amendment to an exploration, appraisal, development or production Budget as provided in Articles 6.1 4
and 6.8 shall include:

(i) actual cash payments net of receipts, and Accruals to date;
(ii) actual commitments to date; and
(iii) full revised estimates of items detailed in sub-sections 5.1.1 and 5.1.2 as appropriate.
5.3 BUDGET APPROVAL AND AFE APPROVAL
Approval of Budgets for exploration, appraisal, development and production provides the Operator with general approval of
the proposals but does not permit the Operator to enter into commitments or incur any expenditures for any item included in
the said Budgets until an AFE is approved by the Management Committee as provided in Article 6.6.
5.4 SUB-DIVISION OF BUDGETS FOR APPROVAL BY AFE AND FOR CONTROL
5.4.1 Exploration, appraisal, development and production Budgets shall be divided into separate classifications
fications of cost to provide a breakdown of the project into work elements in sufficient detail to
adequate cost allocation and control. AFEs will be required for each such classification or sub-classification.
5.4.2 The Operator may not, without the prior approval of the Management Committee, transfer sums between
Budget classifications or sub-classifications after Budgets have been approved.
5.5 AUTHORISATION FOR CAPITAL AND EXTRAORDINARY OPERATING EXPENDITURES

5.5.1 Prior to making any expenditures or incurring any commitments for work subject to the AFE procedure,
Operator shall request approval of an AFE at the time when the main details of the relevant commitment of
expenditure can be ascertained but consistent with giving the Parties at least twenty-eight (28) Days to consider the
matter. However, with respect to any AFE which ied under an approved development Work Programme and
Budget, then only twenty-one (21) Days notice will be given to the Parties. In circumstances beyond its control the
Operator may give the Parties less than twenty-eight (28) Days or twenty-one (21) Days notice respectively.
Operator shall give notice to any Non-Operator that has not notified its approval or otherwise of the AFE seven
(7) Days prior to the expiry of the aforesaid twenty-eight (28) Day period or twenty-one (21) Day period
respectively. If any such Non-Operator subsequently fails to notify its approval or otherwise by the expiry of the
twenty-eight (28) Day period or twenty-one (21) Day period respectively, such Non-Operator shall be deemed to
have approved such AFE. The notice period for deemed approval will be clearly indicated on the covering letter
attached to each AFE.

5.5.2 The AFE will describe the project, give the estimate of the items of expenditure necessary to complete the
project, give the estimated timings of such expenditure and show the Operator’s internal approvals. Each AFE
shall show separately the base cost (the Operator’s estimate of the likely cost at prices current at the time
expenditure will be incurred) and estimating allowance (being the Operator’s provision for increases in expenditure
due to factors not foreseeable at the time of preparation of the AFE, if any). The total of the base cost and the
estimating allowance shall be the “AFE value”. Necessary further details to support the AFE will be included as
attachments to the extent required by the Management Committee.

5.5.3 Any Party which has voted in favour of an AFE shall indicate such in writing either by any electronic means
of transmitting or letter and shall sign an AFE form indicating its authorisation thereof. After approval of the AFE
the Operator shall promptly notify the Parties indicating the identity of those Parties whose authorisations have
formed part of such approval.

5.5.4 If the Management Committee approves an AFE for the operation within the applicable time period under
Article 6.6, Operator shall be authorised to enter into any commitment or incur any expenditure properly made in
relation to such approved AFE whether or not payments in respect of such commitments and expenditure will
result in the final cost on such commitments and

5.6

(i)
(ii)

expenditure exceeding the AFE value provided that if at any time it becomes apparent that:
commitments yet to be made will or are likely to cause the AFE value to be exceeded; or

expenditure to be incurred under commitments already made will cause the AFE value to be exceeded by
more than ten percent (10%) provided that the cumulative total of all expenditures for a Year shall not exceed 5%
of the total Work Programme and Budget in question, the Operator shall immediately notify the Parties and shall
without delay prepare a revised AFE giving the reasons for the increased cost, and shall request approval of the
revised AFE and shall not enter into any new commitment in relation to such AFE until the revised AFE has been
approved by the Management Committee.

Operator shall promptly notify the Parties if the operation has been rejected, and, subject to Article 7, any
Party may thereafter propose to conduct the operation as a Sole Risk Project under Article 7. When an operation is
rejected under Article 6 or an operation is approved for differing amounts than those provided for in the applicable
line items of the approved Work Programme and Budget, the Work Programme and Budget shall be deemed to be
revised accordingly.

An AFE for any well included in an exploration or an appraisal Budget shall be issued on a dry hole basis.
Where a test is contemplated, the AFE submitted shall include a non-binding indication of the Operator’s best
estimate of such test or other major expenditures as may be planned, contemplated or considered reasonable based
on industry practice. Once logs have been run to total depth and are received by all Parties, Operator will provide,
as soon as possible, a formal AFE for Testing.

COST CONTROL REPORTS

The Operator will closely control all costs for each approved Budget and during the development phase will furnish the
Parties on or before the last Day of each Month with a Cost Control Report which shall be a comparison of the latest
estimated final cost for each AFE with the approved Budget cost for such AFE. In the case of an approved development
Budget, where any major contract, or a group of related contracts for a specific purpose, (being a contract of five million
US Dollars ($5,000,000) or more or such other amount as may be determined by the Management Committee) is not
separately identifiable on a Cost Control Report, it shall be added as a memorandum item on such Cost Control Report with
a comparison being made between the latest estimated final cost for such contract and the appropriate proportion of the
approved Budget cost of the relevant AFE or AFEs. In the Cost Control Report, the Operator shall report its estimate of the
consequential effect of physical progress on the costs of Budget items for which contracts remain to be placed.

|_IAX 3HOHS340 HNOAMO|
| AX 3YOHS4IO UNOMOE|
AIX BHOHS3IO YNOGMOS

3YOHSIIO YNOGIMNOE SINNAd EZ

